SECURITY AGREEMENT


dated as of December 28, 2011


among


VERIFONE INTERMEDIATE HOLDINGS, INC.,


VERIFONE, INC.,


THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO


and


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent




--------------------------------------------------------------------------------


TABLE OF CONTENTS*
Page
ARTICLE I
DEFINITIONS
Section 1.01
Terms Defined in the Credit Agreement    1

Section 1.02
Terms Defined in the UCC    1

Section 1.03
Additional Definitions    1

Section 1.04
Terms Generally    8

ARTICLE II
SECURITY INTERESTS
Section 2.01
Grant of Security Interests    8

Section 2.02
Collateral    8

Section 2.03
Continuing Liability of Each Loan Party    9

Section 2.04
Security Interests Absolute    9

Section 2.05
Segregation of Proceeds; Cash Proceeds Account.    11

Section 2.06
Reinvestment Funds Account.    11

Section 2.07
L/C Cash Collateral Account    12

Section 2.08
Prepayment Account    13

Section 2.09
Investment of Funds in Collateral Accounts    13

ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01
Title to Collateral    14

Section 3.02
Validity, Perfection and Priority of Security Interests.    14

Section 3.03
Fair Labor Standards Act    14

Section 3.04
No Consents    14

ARTICLE IV
COVENANTS
Section 4.01
Delivery of Perfection Certificate; Initial Perfection and Delivery of Search
Reports    15

Section 4.02
Change of Name, Identity, Structure or Location; Subjection to Other Security
Agreements    15

Section 4.03
Further Actions    15

Section 4.04
Collateral in Possession of Other Persons    16

Section 4.05
Books and Records    16

Section 4.06
Delivery of Instruments, Etc    16

Section 4.07
Notification to Account Debtors    16

Section 4.08
Disposition of Collateral    17

Section 4.09
Insurance    17

Section 4.10
Information Regarding Collateral    17

Section 4.11
Covenants Regarding Intellectual Property    17

Section 4.12
Deposit Accounts and Securities Accounts    19

Section 4.13
Electronic Chattel Paper    19

Section 4.14
Claims    19



* Table of Contents is not a part of the Security Agreement.


--------------------------------------------------------------------------------


Page
ARTICLE V
GENERAL AUTHORITY; REMEDIES
Section 5.01
General Authority    19

Section 5.02
Authority of the Collateral Agent    20

Section 5.03
Remedies upon Event of Default.    20

Section 5.04
Limitation on Duty of Collateral Agent in Respect of Collateral    23

Section 5.05
Application of Proceeds.    23

ARTICLE VI
COLLATERAL AGENT
Section 6.01
Concerning the Collateral Agent    23

Section 6.02
Appointment of Co-Collateral Agent    24

ARTICLE VII
MISCELLANEOUS
Section 7.01
Notices.    24

Section 7.02
No Waivers; Non-Exclusive Remedies    25

Section 7.03
Compensation and Expenses of the Collateral Agent; Indemnification.    25

Section 7.04
Enforcement    26

Section 7.05
Amendments and Waivers    26

Section 7.06
Successors and Assigns    27

Section 7.07
Governing Law    27

Section 7.08
Limitation of Law; Severability.    27

Section 7.09
Counterparts; Effectiveness    27

Section 7.10
Additional Loan Parties    27

Section 7.11
Termination    28

Section 7.12
Entire Agreement    28



Schedules:
Schedule 1.01A    Claims
Schedule 1.01B    Excluded Contracts
Schedule 4.01    –    Filings to Perfect Security Interests
Exhibits:
Exhibit A    –    Form of Grant of Security Interest in United States Patents
and Trademarks
Exhibit B    –    Form of Grant of Security Interest in United States Copyrights
Exhibit C        Form of Collateral Description




--------------------------------------------------------------------------------


SECURITY AGREEMENT dated as of December 28, 2011 (as amended, restated, modified
or supplemented from time to time, this “Agreement”) among VERIFONE INTERMEDIATE
HOLDINGS, INC., VERIFONE, INC., the SUBSIDIARY GUARANTORS from time to time
party hereto and JPMORGAN CHASE BANK, N.A., as Collateral Agent for the benefit
of the Finance Parties referred to herein.
VeriFone Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), and
VeriFone, Inc., a Delaware corporation (the “Borrower”), propose to enter into a
Credit Agreement dated as of December 28, 2011 (as amended, restated, modified
or supplemented from time to time and including any agreement extending the
maturity of, refinancing or otherwise amending, amending and restating or
otherwise modifying or restructuring all or any portion of the obligations of
the Borrower under such agreement or any successor agreement, the “Credit
Agreement”; the terms defined therein which are not otherwise defined herein
being used herein as therein defined) among Holdings, the Borrower, the banks
and other lending institutions from time to time party thereto (each a “Lender”
and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender (together with its successor or
successors in each such capacity, the “Administrative Agent,” the “L/C Issuer”
and the “Swing Line Lender,” respectively), Barclays Bank PLC and RBC Capital
Markets as Co-Documentation Agents (together with their respective successors in
such capacity, the “Co-Documentation Agents”) and Merrill Lynch, Pierce Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, as Co-Syndication Agents
(together with their respective successors in such capacity, the “Co-Syndication
Agents”).
To induce the Lenders to enter into the Credit Agreement and the other Loan
Documents, the Cash Management Banks to provide financial accommodations in
respect of Cash Management Obligations and the Swap Creditors to enter into Swap
Agreements with one or more Loan Parties permitted under the Credit Agreement,
and as a condition precedent to the obligations of the Lenders under the Credit
Agreement, each of Holdings and the Subsidiary Guarantors have agreed, jointly
and severally, to provide a guaranty of all obligations of the Borrower and the
other Loan Parties under or in respect of the Finance Documents.
As a further condition precedent to the obligations of the Lenders under the
Credit Agreement, Holdings, the Borrower and each Subsidiary Guarantor (each a
“Loan Party” and, together with each other person that becomes a party hereto
pursuant to Section 7.10 hereof and the respective successors and permitted
assigns of each of the foregoing, the “Loan Parties”) has agreed or will agree
to grant a continuing security interest in favor of the Collateral Agent in and
to the Collateral (as hereinafter defined) to secure the Finance Obligations (as
hereinafter defined). Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01    Terms Defined in the Credit Agreement. Capitalized terms defined
in the Credit Agreement and not otherwise defined herein have, as used herein,
the respective meanings provided for therein.


Section 1.02    Terms Defined in the UCC. Unless otherwise defined herein or in
the Credit Agreement or the context otherwise requires, the following terms,
together with any uncapitalized terms used herein which are defined in the UCC
(as defined below), have the respective meanings provided in the UCC: (i)
As-Extracted Collateral; (ii) Certificated Security; (iii) Chattel Paper; (iv)
Commodity Contract, (v) Documents; (vi) Financial Asset; (vii) Fixtures; (viii)
Goods; (ix) Instruments; (x) Inventory; (xi) Investment Property; (xii) Money,
(xiii) Payment Intangibles; (xiv) Proceeds; (xv) Securities Account;
(xvi) Securities Intermediary; (xvii) Security; (xviii) Security Certificate;
(xix) Security Entitlements; and (xx) Uncertificated Security.


Section 1.03    Additional Definitions. Terms defined in the introductory
section hereof have the respective meanings set forth therein. The following
additional terms, as used herein, have the following respective


--------------------------------------------------------------------------------


meanings:
“Accounts” means (i) all “accounts” (as defined in the UCC), (ii) all of the
rights of any Loan Party in, to and under all purchase orders for goods,
services or other property, (iii) all of the rights of any Loan Party to any
goods, services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid seller’s rights of rescission,
replevin, reclamation and rights to stoppage in transit) and (iv) all monies due
to or to become due to any Loan Party under any and all contracts for any of the
foregoing (in each case, whether or not yet earned by performance on the part of
such Loan Party), including, without limitation, the right to receive the
Proceeds of said purchase orders and contracts, all Supporting Obligations of
any kind given by any Person with respect to all or any of the foregoing.
“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.
“Cash Proceeds Account” has the meaning set forth in Section 2.05(a) of this
Agreement.
“Claims” means all “commercial tort claims” (as defined in the UCC) including,
without limitation, each of the claims described on Schedule 1.01A hereto, as
such Schedule may be amended, modified or supplemented from time to time, and
also means and includes all claims, causes of action and similar rights and
interests (however characterized) of a Loan Party, whether arising in contract,
tort or otherwise, and whether or not subject to any action, suit, investigation
or legal, equitable, arbitration or administrative proceedings.
“Collateral” has the meaning set forth in Section 2.02 of this Agreement.
“Collateral Accounts” means one or more of the Cash Proceeds Account, the L/C
Cash Collateral Account, the Reinvestment Funds Account, the Prepayment Account
and any other Securities Accounts or Deposit Accounts established with or in the
possession or under the control of the Collateral Agent into which cash or cash
Proceeds (including cash Proceeds of insurance policies, awards of condemnation
or other compensation) of any Collateral are deposited from time to time,
collectively.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Finance Parties, and its successor or successors in
such capacity.
“Computer Hardware” means all computer and other electronic data processing
hardware of a Loan Party, whether now or hereafter owned, licensed or leased by
such Loan Party, including, without limitation, all integrated computer systems,
central processing units, memory units, display terminals, printers, features,
computer elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware, all documentation,
flowcharts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes associated with any of the foregoing and all options,
warranties, services contracts, program services, test rights, maintenance
rights, support rights, renewal rights and indemnifications relating to any of
the foregoing.
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9‑104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8‑106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9‑106 of the UCC.
“Copyright” means any of the following, whether now existing or hereafter
arising, created, owned or acquired by a Loan Party:
(i)    the United States and foreign copyrights described on Schedule V to the
Perfection


--------------------------------------------------------------------------------


Certificate (as such schedule may be amended, modified or supplemented from time
to time) and any renewals thereof;
(ii)    all other common Law and/or statutory rights in all copyrightable
subject matter under the Laws of the United States or any other country (whether
or not the underlying works of authorship have been published);
(iii)    all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental, derivative or collective work registrations and
pending applications for registrations in the United States Copyright Office or
any other country;
(iv)    all computer programs, web pages, computer data bases and computer
program flow diagrams, including all source codes and object codes related to
any or all of the foregoing;
(v)    all tangible property embodying or incorporating any or all of the
foregoing, whether in completed form or in some lesser state of completion, and
all masters, duplicates, drafts, versions, variations and copies thereof, in all
formats;
(vi)    all claims for, and rights to sue for, past, present and future
infringement of any of the foregoing;
(vii)    all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including, without limitation,
damages and payments for past, present or future infringements thereof and
payments and damages under all Copyright Licenses in connection therewith;
(viii)    all rights in any of the foregoing, whether arising under the Laws of
the United States or any foreign country or otherwise, to copy, record,
synchronize, broadcast, transmit, perform and/or display any of the foregoing or
any matter which is the subject of any of the foregoing in any manner and by any
process now known or hereafter devised; and
(ix)    the name and title of each Copyright item and all rights of any Loan
Party to the use thereof, including, without limitation, rights protected
pursuant to trademark, service mark, unfair competition, anti-cybersquatting
and/or the rules and principles of any other applicable statute, common Law or
other rule or principle of Law now existing or hereafter arising.
“Copyright Agreement” means a grant of Security Interest in United States
Copyrights, substantially in the form of Exhibit B to this Agreement, between
one or more Loan Parties and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time.
“Copyright License” means any agreement now or hereafter in existence granting
to any Loan Party any rights, whether exclusive or non-exclusive, to use another
Person’s copyrights or copyright applications, or pursuant to which any Loan
Party has granted to any other Person, any right, whether exclusive or
non-exclusive, with respect to any Copyright, whether or not registered,
including, without limitation, the Copyright Licenses described on Schedule V to
the Perfection Certificate (as each such schedule may be amended, modified or
supplemented from time to time by the Loan Parties).
“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) and also
means and includes all demand, time, savings, passbook or similar accounts
maintained by a Loan Party with a bank or


--------------------------------------------------------------------------------


other financial institution, whether or not evidenced by an Instrument, all cash
and other funds held therein and all passbooks related thereto and all
certificates and Instruments, if any, from time to time representing, evidencing
or deposited into such deposit accounts.
“Direct Exposure” has the meaning set forth in Section 2.07 of this Agreement.
“Equipment” means all “equipment” (as defined in the UCC), including all items
of machinery, equipment, Computer Hardware, Goods (other than inventory, farm
products or consumer goods), furnishings and Fixtures of every kind, as well as
all motor vehicles, automobiles, trucks, trailers, railcars, barges and vehicles
of every description, handling and delivery equipment, all additions to,
substitutions for, replacements of or accessions to any of the foregoing, all
attachments, components, parts (including spare parts) and accessories whether
installed thereon or affixed thereto and all fuel for any thereof and all
options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights and indemnifications
relating to any of the foregoing.
“Excluded Assets” has the meaning set forth in Section 2.02(b) of this
Agreement.
“Excluded Contract” means at any date any rights or interest of a Loan Party in,
to or under any agreement, contract, license, instrument, document or other
general intangible (referred to solely for purposes of this definition as a
“Contract”) to the extent that such Contract by the express terms of a valid and
enforceable restriction in favor of a Person who is not a Group Company, (i)
prohibits, or requires any consent or establishes any other condition for, an
assignment thereof or a grant of a security interest therein by a Loan Party,
(ii) would give any party to such Contract other than a Group Company an
enforceable right to terminate its obligations thereunder or (iii) is permitted
only with the consent of another Person, if the requirement to obtain such
consent is legally enforceable and such consent has not been obtained, in each
case after giving effect to Section 9-406 or 9-408 of the UCC or any other
applicable Law; provided that (i) in the case of each such Contract in existence
or the subject of rights in favor of a Loan Party as of the Closing Date the
contravention or violation of which could reasonably be expected to have a
Material Adverse Effect, such Contract is listed and designated as such on
Schedule 1.01B hereto; (ii) rights to payment under any such Contract otherwise
constituting an Excluded Contract by virtue of this definition shall be included
in the Collateral to the extent permitted thereby or by Section 9-406 or Section
9-408 of the UCC, (iii) all Proceeds paid or payable to any Loan Party from any
sale, transfer or assignment of such Contract and all rights to receive such
Proceeds shall be included in the Collateral and (iv) the term “Excluded
Contract” shall not include any rights or interest of a Loan Party in, to or
under any Contract arising after the Closing Date which is material to the
conduct of the business of a Loan Party or with respect to which a contravention
or other violation caused or arising by its inclusion as Collateral under this
Agreement could reasonably be expected to have a Material Adverse Effect unless
(A) the Loan Party shall have used, or shall be using, commercially reasonable
efforts to obtain all requisite consents or approvals by the other party to such
Contract of all of such Loan Party’s right, title and interest thereunder to the
Collateral Agents or their respective designees and (B) the Loan Party shall
have given prompt written notice to the Collateral Agent upon any failure to
obtain such consent or approval.
“Excluded Equipment” means at any date any Equipment of a Loan Party which is
subject to, or secured by, a Capital Lease Obligation or Purchase Money
Indebtedness which is permitted under Section 7.01 of the Credit Agreement if
and to the extent that (i) the express terms of a valid and enforceable
restriction in favor of a Person who is not a Group Company contained in the
agreements or documents granting or governing such Capital Lease Obligation or
Purchase Money Indebtedness prohibits, or requires any consent or establishes
any other conditions for, an assignment thereof, or a grant of a security
interest therein, by a Loan Party and (ii) such restriction relates only to the
asset or assets acquired by a Loan Party with the Proceeds of such Capital Lease
Obligation or Purchase Money Indebtedness; provided that all Proceeds paid or
payable to any Loan Party from any sale, transfer or assignment or other
voluntary or involuntary disposition of such Equipment and all rights to receive
such Proceeds shall be included in the


--------------------------------------------------------------------------------


Collateral to the extent not otherwise required to be paid to the holder of the
Capital Lease Obligation or Purchase Money Indebtedness secured by such
Equipment.
“Exempt Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies within the following two months with respect to employees of
any of the Loan Parties, (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties and (C) petty cash in an amount
not exceeding, at any point in time, $500,000 per Deposit Account, and (ii) all
segregated Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) taxes accounts, payroll accounts
and trust accounts.
“General Intangibles” means all “general intangibles” (as defined in the UCC)
and also means and includes (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party (other than Accounts), from whatever
source arising, (ii) all Claims, Judgments and/or Settlements, (iii) all rights
or claims in respect of refunds for taxes paid, (iv) all rights in respect of
any pension plans or similar arrangements maintained for employees of any Loan
Party or any member of the ERISA Group, (v) all interests in limited liability
companies and/or partnerships which interests do not constitute Securities and
(vi) all Supporting Obligations of any kind given by any Person with respect to
all or any of the foregoing.
“Intellectual Property” means all Patents, Trademarks, Copyrights, Software,
Licenses, rights in intellectual property, goodwill, trade names, service marks,
trade secrets, confidential or proprietary technical and business information,
know-how, trademark rights arising out of domain names, mask works, customer
lists, vendor lists, subscription lists, databases and related documentation,
registrations, franchises and all other intellectual or other similar property
rights.
“Judgments” means all judgments, decrees, verdicts, decisions or orders issued
in resolution of or otherwise in connection with a Claim, whether or not final
or subject to appeal, and including all rights of enforcement relating thereto
and any and all Proceeds thereof.
“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of a Loan Party to demand payment or
performance under a letter of credit (as defined in Article V of the UCC).
“License” means any Patent License, Trademark License, Copyright License,
Software License or other license or sublicense as to which any Loan Party is a
party (other than those license agreements constituting Excluded Contracts;
provided that rights to payments under any such license shall be included in the
Collateral to the extent permitted thereby or by Section 9-406 and 9-408 of the
UCC).
“Liquid Investments” has the meaning set forth in Section 2.09 of this
Agreement.
“L/C Cash Collateral Account” has the meaning set forth in Section 2.07 of this
Agreement.
“Loan Party” means Holdings, the Borrower and each Subsidiary Guarantor, and
“Loan Parties” means all of them, collectively.
“Patent” means any of the following, whether now existing or hereafter arising,
invented, developed, reduced to practice, acquired or owned by a Loan Party:
(i)    the United States and foreign patents described on Schedule V to the
Perfection


--------------------------------------------------------------------------------


Certificate (as each such schedule may be amended, modified or supplemented from
time to time by the Loan Parties) and any renewals thereof;
(ii)    all other letters patent and design letters patent of the United States
or any other country;
(iii)    all applications filed or in preparation for filing for letters patent
and design letters patent of the United States or any other country including,
without limitation, applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any other
country or political subdivision thereof;
(iv)    all reissues, divisions, continuations, continuations-in-part,
revisions, renewals or extensions thereof;
(v)    all claims for, and rights to sue for, past, present or future
infringement of any of the foregoing;
(vi)    all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including, without limitation,
damages and payments for past, present or future infringements thereof and
payments and damages under all Patent Licenses in connection therewith; and
(vii)    all rights corresponding to any of the foregoing whether arising under
the Laws of the United States or any foreign country or otherwise.
“Patent and Trademark Agreement” means a grant of Security Interest in United
States Patents and Trademarks, substantially in the form of Exhibit A to this
Agreement, between one or more Loan Parties and the Collateral Agent, as the
same may be amended, modified or supplemented from time to time.
“Patent License” means any agreement now or hereafter in existence granting to
any Loan Party any right, whether exclusive or non-exclusive, with respect to
any Person’s patent or any invention now or hereafter in existence, whether or
not patentable, or pursuant to which any Loan Party has granted to any other
Person, any right, whether exclusive or non-exclusive, with respect to any
Patent or any invention now or hereafter in existence, whether or not patentable
and whether or not a Patent or application for Patent is in or hereafter comes
into existence on such invention, including, without limitation, the Patent
Licenses described on Schedule V to the Perfection Certificate (as each such
schedule may be amended, modified or supplemented from time to time by the Loan
Parties).
“Perfection Certificate” means a certificate, substantially in the form of
Exhibit F-3 to the Credit Agreement, completed and supplemented with the
schedules and attachments contemplated thereby.
“Permitted Lien” means any Lien referred to in, and permitted by, Section 7.02
of the Credit Agreement.
“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit F-2 to the Credit Agreement, dated as of the date hereof among Holdings,
the Borrower, the Subsidiary Guarantors and the Collateral Agent, as the same
may be amended, modified or supplemented from time to time.
“Prepayment Account” has the meaning set forth in Section 2.08 of this
Agreement.
“Receivables” means all Accounts, all Payment Intangibles, all Instruments, all
Chattel Paper, all


--------------------------------------------------------------------------------


Letter-of-Credit Rights and all Supporting Obligations supporting or otherwise
relating to any of the foregoing.
“Recordable Intellectual Property” means Intellectual Property the transfer of
which is required to be recorded in the United States Patent and Trademark
Office or the United States Copyright Office in order to be effective against
subsequent third party transferees; provided that the following are not
“Recordable Intellectual Property” hereunder: (i) unregistered United States
Copyrights and (ii) non-exclusive Licenses.
“Reinvestment Funds” has the meaning set forth in Section 2.06(a) of this
Agreement.
“Reinvestment Funds Account” has the meaning set forth in Section 2.06(a) of
this Agreement.
“Relevant Contingent Exposure” has the meaning set forth in Section 2.07 of this
Agreement.
“Security Interests” means the security interests in the Collateral granted
under this Agreement securing the Finance Obligations.
“Settlements” means all right, title and interest of a Loan Party in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.
“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Loan Party, designed for use on Computer Hardware, including,
without limitation, all operating system software, utilities and application
programs in whatever form and whether or not embedded in goods, all source code
and object code in magnetic tape, disk or hard copy format or any other listings
whatsoever, all firmware associated with any of the foregoing all documentation,
flowcharts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes associated with any of the foregoing, and all options,
warranties, services contracts, program services, test rights, maintenance
rights, support rights, renewal rights and indemnifications relating to any of
the foregoing.
“Software License” means any agreement (including any agreement constituting a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Loan Party any right, whether exclusive or
non-exclusive, to use another Person’s Software, or pursuant to which any Loan
Party has granted to any other Person, any right, whether exclusive or
non-exclusive, to use any Software, whether or not subject to any registration.
“Supporting Obligation” means a Letter-of-Credit Right, Guaranty Obligation or
other secondary obligation supporting or any Lien securing the payment or
performance of one or more Receivables, General Intangibles, Documents or
Investment Property.
“Trademark” means any of the following, whether now existing or hereafter
arising, used, acquired or owned by a Loan Party:
(i)    the United States and foreign trademarks described on Schedule V to the
Perfection Certificate (as each such schedule may be amended, modified or
supplemented from time to time by the Loan Parties) and any renewals thereof,
excluding in all cases any United States intent-to-use trademark applications
until and unless a Statement of Use or an Amendment to Allege Use has been filed
and accepted by the United States Patent and Trademark Office;


--------------------------------------------------------------------------------


(ii)    all other trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
certification marks, collective marks, brand names, trademark rights arising out
of domain names and trade dress which are or have been used in the United States
or in any state, territory or possession thereof, or in any other place, nation
or jurisdiction, along with all prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and any other source or
business identifiers, and general intangibles of like nature, and the rights in
any of the foregoing which arise under applicable Law;
(iii)    the goodwill of the business symbolized thereby or associated with each
of the foregoing;
(iv)    all registrations and applications in connection therewith, including,
without limitation, registrations and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof;
(v)    all reissues, extensions and renewals thereof;
(vi)    all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing;
(vii)    all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including, without limitation,
damages and payments for past, present or future infringements thereof and
payments and damages under all Trademark Licenses in connection therewith; and
(viii)    all rights corresponding to any of the foregoing whether arising under
the Laws of the United States or any foreign country or otherwise.
“Trademark License” means any agreement now or hereafter in existence granting
to any Loan Party any right, whether exclusive or non-exclusive, to use another
Person’s trademarks or trademark applications, or pursuant to which any Loan
Party has granted to any other Person, any right, whether exclusive or
non-exclusive, to use any Trademark, whether or not registered, including,
without limitation, the Trademark Licenses described on Schedule V to the
Perfection Certificate (as each such schedule may be amended, modified or
supplemented from time to time the Loan Parties) and the rights to prepare for
sale, sell and advertise for sale, all of the inventory now or hereafter owned
by any Loan Party and now or hereafter covered by such license agreements.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
Section 1.04    Terms Generally. The definitions in Sections 1.02 and 1.03 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Unless otherwise
expressly provided herein, the word “day” means a calendar day.




--------------------------------------------------------------------------------


ARTICLE II
SECURITY INTERESTS


Section 2.01    Grant of Security Interests. To secure the due and punctual
payment of all Finance Obligations, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing or
due or to become due, in accordance with the terms thereof and to secure the
performance of all of the Finance Obligations of each Loan Party hereunder and
under the other Finance Documents, each Loan Party hereby grants to the
Collateral Agent for the benefit of the Finance Parties a security interest in,
and each Loan Party hereby pledges to the Collateral Agent for the benefit of
the Finance Parties, all of such Loan Party’s right, title and interest in, to
and under the Collateral.


Section 2.02    Collateral.


(a)    All right, title and interest of each Loan Party in, to and under the
following property, whether now owned or existing or hereafter created or
acquired by a Loan Party, whether tangible or intangible, and regardless of
where located, are herein collectively called the “Collateral”:
(i)    all Receivables;
(ii)    all Inventory;
(iii)    all General Intangibles;
(iv)    all Intellectual Property;
(v)    all Claims set forth on Schedule 1.01A;
(vi)    all Documents and all Supporting Obligations of any kind given by any
Person with respect thereto;
(vii)    all Equipment;
(viii)    all Investment Property and all Supporting Obligations of any kind
given by any Person with respect thereto;
(ix)    all Money and all Deposit Accounts;
(x)    all As-Extracted Collateral;
(xi)    the Collateral Accounts, all cash and other property deposited therein
or credited thereto from time to time, the Liquid Investments made pursuant to
Section 2.09 and other monies and property of any kind of any Loan Party
maintained with or in the possession of or under the control of the Collateral
Agent;
(xii)    all books and records (including, without limitation, customer lists,
credit files, computer programs, printouts and other computer materials and
records) of each Loan Party pertaining to any of the Collateral; and
(xiii)    to the extent not otherwise included, all Proceeds of all or any of
the Collateral described


--------------------------------------------------------------------------------


in clauses (i) through (xii) hereof;
(b)    Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest created by this Agreement attach to
the following (all of which being hereinafter collectively referred to as the
“Excluded Assets”):
(1)    except as otherwise required by Section 6.12(d) of the Credit Agreement,
shares of capital stock having voting power in excess of 65% of the voting power
of all classes of capital stock of any Restricted Subsidiary of any Loan Party
that constitutes an Excluded Subsidiary meeting the conditions set forth in
clauses (d), (f) or (g) of the definition thereof;
(2)    Excluded Contracts, Excluded Equipment and Exempt Deposit Accounts;
(3)    any assets to the extent the security interest therein in favor of the
Administrative Agent is prohibited or restricted by applicable law, rule or
regulation of a Governmental Authority (including any requirement to obtain the
consent of any Governmental Authority);
(4)    any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;
(5)     any governmental licenses or state or local franchises, charters or
authorizations, to the extent a security interest in any such licenses,
franchise, charter or authorization would be prohibited or restricted thereby
(including any legally effective prohibition or restriction), in each case,
after giving effect to Sections 9-406 and 9-408 of the UCC or any other
applicable law; and


(6)     assets to the extent a security interest in such assets would result in
material adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent;


provided, however, that the Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause (1)
through (6) (unless such Proceeds, substitutions or replacements would
constitute Excluded Assets referred to in clauses (1) through (6)).
Section 2.03    Continuing Liability of Each Loan Party. Anything herein to the
contrary notwithstanding, each Loan Party shall remain liable to observe and
perform all the terms and conditions to be observed and performed by it under
any contract, agreement, warranty or other obligation with respect to the
Collateral. Neither the Collateral Agent nor any Finance Party shall have any
obligation or liability under any such contract, agreement, warranty or
obligation by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any Finance Party of any payment relating to any Collateral,
nor shall the Collateral Agent or any Finance Party be required to perform or
fulfill any of the obligations of any Loan Party with respect to any of the
Collateral, to make any inquiry as to the nature or sufficiency of any payment
received by it or the sufficiency of the performance of any party’s obligations
with respect to any Collateral. Furthermore, neither the Collateral Agent nor
any Finance Party shall be required to file any claim or demand to collect any
amount due or to enforce the performance of any party’s obligations with respect
to the Collateral.


Section 2.04    Security Interests Absolute. All rights of the Collateral Agent,
all security interests hereunder and all obligations of each Loan Party
hereunder are unconditional and absolute and independent and separate from any
other security for or guaranty of the Finance Obligations, whether executed by
such Loan Party,


--------------------------------------------------------------------------------


any other Loan Party or any other Person. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be released,
discharged or otherwise affected or impaired by:


(i)    any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of any other Loan Party under any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation, by operation of Law or otherwise;
(ii)    any change in the manner, place, time or terms of payment of any Finance
Obligation or any other amendment, supplement or modification to any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for any Finance Obligation, any sale, exchange, surrender, realization
upon, offset against or other action in respect of any direct or indirect
security for any Finance Obligation or any release of any other obligor or Loan
Parties in respect of any Finance Obligation;
(iv)    any change in the existence, structure or ownership of any Loan Party,
or any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Loan Party or
its assets or any resulting disallowance, release or discharge of all or any
portion of any Finance Obligation;
(v)    the existence of any claim, set-off or other right which any Loan Party
may have at any time against the Borrower, any other Loan Party, any Agent, any
other Finance Party, or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(vi)    any invalidity or unenforceability relating to or against the Borrower
or any other Loan Party for any reason of any Finance Document or any other
agreement or instrument evidencing or securing any Finance Obligation or any
provision of applicable Law or regulation purporting to prohibit the payment by
the Borrower or any other Loan Party of any Finance Obligation;
(vii)    any failure by any Finance Party: (A) to file or enforce a claim
against any Loan Party or its estate (in a bankruptcy or other proceeding); (B)
to give notice of the existence, creation or incurrence by any Loan Party of any
new or additional indebtedness or obligation under or with respect to the
Finance Obligations; (C) to commence any action against any Loan Party; (D) to
disclose to any Loan Party any facts which such Finance Party may now or
hereafter know with regard to any Loan Party; or (E) to proceed with due
diligence in the collection, protection or realization upon any collateral
securing the Finance Obligations;
(viii)    any direction as to application of payment by the Borrower, any other
Loan Party or any other Person;
(ix)    any subordination by any Finance Party of the payment of any Finance
Obligation to the payment of any other liability (whether matured or unmatured)
of any Loan Party to its creditors;
(x)    any act or failure to act by the Collateral Agent or any other Finance
Party under this Agreement or otherwise which may deprive any Loan Party of any
right to subrogation, contribution or reimbursement against any other Loan Party
or any right to recover full indemnity for any payments made by such Loan Party
in respect of the Finance Obligations; or
(xi)    any other act or omission to act or delay of any kind by any Loan Party
or any Finance


--------------------------------------------------------------------------------


Party or any other Person or any other circumstance whatsoever which might, but
for the provisions of this clause, constitute a legal or equitable discharge of
any Loan Party’s obligations hereunder, except that a Loan Party may assert the
defense of final payment in full of the Finance Obligations.
Each Loan Party has irrevocably and unconditionally delivered this Agreement to
the Collateral Agent, for the benefit of the Finance Parties, and the failure by
any other Person to sign this Agreement or a security agreement similar to this
Agreement or otherwise shall not discharge the obligations of any Loan Party
hereunder.
This Agreement shall remain fully enforceable against each Loan Party
irrespective of any defenses that any other Loan Party may have or assert in
respect of the Finance Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Loan Party may
assert the defense of final payment in full of the Finance Obligations.
Section 2.05    Segregation of Proceeds; Cash Proceeds Account.


(a)    Creation of Cash Proceeds Account. The Administrative Agent has
established a Securities Account (the “Cash Proceeds Account”) at JPMorgan Chase
Bank, N.A., designated as “JPMorgan Chase Bank, N.A. – VeriFone Cash Collateral
Account” in the name of “JPMorgan Chase Bank, N.A., as Collateral Agent” and
under the exclusive control of the Collateral Agent for the benefit of the
Finance Parties. All cash Proceeds of the Collateral required to be delivered to
the Collateral Agent pursuant to subsection (b) of this Section shall be
deposited in the Cash Proceeds Account. Any income received by the Collateral
Agent with respect to the balance from time to time standing to the credit of
the Cash Proceeds Account, including any interest or capital gains on Liquid
Investments, shall remain, or be deposited, in the Cash Proceeds Account. All
right, title and interest in and to the cash amounts on deposit from time to
time in the Cash Proceeds Account together with any Liquid Investments from time
to time made pursuant to Section 2.09 and any other property or assets from time
to time deposited in or credited to the Cash Proceeds Account shall vest in and
be under the sole dominion and control of the Collateral Agent until the Finance
Obligations are paid in full, shall constitute part of the Collateral hereunder
and shall not constitute payment of the Finance Obligations until applied
thereto as hereinafter provided.
(b)    Deposits to Cash Proceeds Account. Upon the occurrence and during the
continuance of an Event of Default and upon the written request of the
Collateral Agent (which written request shall not be required in the case of an
Event of Default pursuant to Section 8.01(f) of the Credit Agreement), except as
otherwise provided in Section 2.06 or 2.07, each Loan Party shall instruct all
Account Debtors and other Persons obligated in respect of its Receivables and
other Collateral to make all payments in respect of its Receivables and other
Collateral directly to the Collateral Agent (by instructing that such payments
be remitted by direct wire transfer to the Collateral Agent at its address
referred to in Section 7.01 or to a post office box which shall be in the name
and under the control of the Collateral Agent). All such payments made to the
Collateral Agent shall be deposited in the Cash Proceeds Account. In addition to
the foregoing, each Loan Party agrees that if the Proceeds of any Collateral
hereunder (including the payments made in respect of Receivables) shall be
received by it after the occurrence and during the continuance of an Event of
Default, such Loan Party shall as promptly as possible deposit such Proceeds
into the Cash Proceeds Account. Until so deposited, all such Proceeds shall be
held in trust by the relevant Loan Party for and as the property of the
Collateral Agent for the benefit of the Finance Parties and shall not be
commingled with any other funds or property of any Loan Party. Each Loan Party
hereby irrevocably consents and agrees to such disbursement. Each Loan Party
hereby irrevocably authorizes and empowers the Collateral Agent, its officers,
employees and authorized agents, upon the occurrence and during the continuation
of an Event of Default, to endorse and sign its name on all checks, drafts,
money orders or other media of payment so delivered, and such endorsements or
assignments shall, for all purposes, be deemed to have been made by the relevant
Loan Party prior to any endorsement or assignment thereof by the Collateral
Agent. The Collateral Agent may use any convenient or customary means for the
purpose of collecting such checks, drafts, money orders or other media of
payment.
Section 2.06    Reinvestment Funds Account.


--------------------------------------------------------------------------------


(a)    Creation of and Deposits to the Reinvestment Funds Account. Promptly upon
and at all times after the receipt by any Loan Party of any Insurance Proceeds
or Condemnation Awards or other amounts required to be paid to the Collateral
Agent pursuant to Section 6.07 of the Credit Agreement, Section 4.11 hereof or
pursuant to any similar provision of any other Loan Document (collectively,
“Reinvestment Funds”), such Loan Party shall establish and shall thereafter
maintain an additional Securities Account (the “Reinvestment Funds Account”) at
the offices of the Collateral Agent or such other bank or other financial
institution as such Loan Party and the Collateral Agent may agree, in the name
and under the exclusive control of the Collateral Agent. If the Reinvestment
Funds Account is not maintained at an office of the Collateral Agent, then
forthwith upon the establishment of such account, the applicable Loan Party
shall notify the Collateral Agent of the location, account name and account
number of such account and shall deliver to the Collateral Agent an account
control agreement with respect to such Reinvestment Funds Account duly executed
by such Loan Party and the Securities Intermediary maintaining such Reinvestment
Funds Account. Each Loan Party hereby agrees to cause any Reinvestment Funds
received from time to time after the establishment of the Reinvestment Funds
Account to be deposited therein as set forth in this paragraph. Any Insurance
Proceeds exceeding $10,000,000 in respect of one or a series of related events
or conditions giving rise thereto received from time to time by the Collateral
Agent in respect of which the Collateral Agent is an insured party and loss
payee shall be promptly deposited in the Reinvestment Funds Account as set forth
in this paragraph. Any income received with respect to the balance from time to
time standing to the credit of the Reinvestment Funds Account, including any
interest or capital gains on Liquid Investments, shall remain, or be deposited,
in the Reinvestment Funds Account. All right, title and interest in and to the
cash amounts on deposit from time to time in the Reinvestment Funds Account
together with any Liquid Investments from time to time made pursuant to Section
2.09 and any other property or assets from time to time deposited in or credited
to the Reinvestment Funds Account shall vest in the Collateral Agent for the
benefit of the holders from time to time of the Finance Obligations, shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Finance Obligations until applied thereto as hereinafter provided. The
Collateral Agent shall apply to repayment of the Loans and, if necessary, to
cash collateralization of L/C Obligations those amounts on deposit in the
Reinvestment Funds Account which are required to be applied to the repayment of
the Loans in accordance with Section 2.09(b)(iii) of the Credit Agreement and
the definition of “Reinvestment Funds” in Section 1.01 of the Credit Agreement
or any other applicable term of any Loan Document, and, unless a Default or an
Event of Default shall have occurred and be continuing, shall promptly in
accordance with subsection (b) below release to, or upon the order of the Loan
Party in respect of which such Reinvestment Funds were delivered, those amounts
on deposit in the Reinvestment Funds Account which are not required to be so
applied or retained in the Reinvestment Funds Account pursuant to any other
provision of any Loan Document for application as provided in subsection (b)
below. For the avoidance of doubt, promptly upon the written request of any Loan
Party, the Collateral Agent will release to such Loan Party any such proceeds
constituting Final Refused Proceeds.
(b)    Withdrawals from Reinvestment Funds Account. The balance from time to
time standing to the credit of the Reinvestment Funds Account (to the extent not
applied pursuant to the last sentence of Section 2.06(a)) shall be subject to
withdrawal only upon the instructions of the Collateral Agent. Except upon the
occurrence and continuation of a Default or an Event of Default, the Collateral
Agent agrees to give instructions to distribute such amounts to the applicable
Loan Party at such times and in such amounts as such Loan Party shall request
for the purpose of repairing, reconstructing or replacing the property in
respect of which such Reinvestment Funds were received or for the purpose of
repaying indebtedness secured by a Permitted Lien on, or meeting other
liabilities in respect of, the property in respect of which such Reinvestment
Funds were received. Each Loan Party hereby irrevocably consents and agrees to
such distribution. To the extent required by any Loan Document, any such request
shall be accompanied by a certificate of a Responsible Officer of such Loan
Party setting forth in detail reasonably satisfactory to the Collateral Agent
the repair, reconstruction or replacement for which such funds will be expended.
If immediately available cash on deposit in the Reinvestment Funds Account is
not sufficient to make any distribution to a Loan Party referred to in the
previous sentence of this Section 2.06(b), the Collateral Agent shall cause to
be liquidated as promptly as practicable such Liquid Investments in the
Reinvestment Funds Account designated by such Loan Party and the Borrower as are
required to obtain sufficient cash to make such distribution and,
notwithstanding any other provision of this Article II, such distribution shall
not be made until such liquidation has taken place. Upon the occurrence and
continuation of an Event of Default, the Collateral Agent may apply or cause to
be applied (subject to collection) any or all of the balance from time to time
standing to the credit of the


--------------------------------------------------------------------------------


Reinvestment Funds Account in the manner specified in Section 5.05 hereof.
Section 2.07    L/C Cash Collateral Account. All amounts required to be
deposited by any Loan Party as cash collateral for L/C Obligations pursuant to
Section 2.05(i) or Section 8.02(c) of the Credit Agreement, any similar
provision of any other Loan Document or pursuant to Section 5.05 hereof shall be
deposited in a Securities Account (the “L/C Cash Collateral Account”)
established and maintained by such Loan Party at the offices of the Collateral
Agent or such other bank or other financial institution as such Loan Party and
the Collateral Agent may agree, in the name and under the exclusive control of
the Collateral Agent. If the L/C Cash Collateral Account is not maintained at an
office of the Collateral Agent, then forthwith upon the establishment of such
account, the applicable Loan Party shall notify the Collateral Agent of the
location, account name and account number of such account and shall deliver to
the Collateral Agent an account control agreement with respect to such L/C Cash
Collateral Account duly executed by such Loan Party and the Securities
Intermediary maintaining such L/C Cash Collateral Account. Any income received
with respect to the balance from time to time standing to the credit of the L/C
Cash Collateral Account, including any interest or capital gains on Liquid
Investments, shall remain, or be deposited, in the L/C Cash Collateral Account.
All cash amounts on deposit from time to time in the L/C Cash Collateral Account
together with any Liquid Investments from time to time made pursuant to Section
2.09 and any other property or assets from time to time deposited in or credited
to the L/C Cash Collateral Account shall be under the sole dominion and control
of the Collateral Agent for the benefit of the L/C Issuers and the Revolving
Lenders, shall constitute part of the Collateral hereunder and shall not
constitute payment of the Senior Credit Obligations until applied thereto as
hereinafter provided. If and when any portion of the L/C Obligations on which
any deposit in the L/C Cash Collateral Account was based (the “Relevant
Contingent Exposure”) shall become fixed (a “Direct Exposure”) as a result of
the payment by the Issuing Lender with respect thereto of a draft presented
under any Letter of Credit, the amount of such Direct Exposure (but not more
than the amount in the L/C Cash Collateral Account at the time) shall be
withdrawn by the Collateral Agent from the L/C Cash Collateral Account and shall
be paid to the Administrative Agent for application pursuant to the Credit
Agreement, and the Relevant Contingent Exposure shall thereupon be reduced by
such amount. If at any time the amount in the L/C Cash Collateral Account
exceeds the Relevant Contingent Exposure, the excess amount shall, so long as no
Event of Default shall have occurred and be continuing, be withdrawn by the
Collateral Agent and paid to the applicable Loan Party or its order. In
addition, funds will be released from the L/C Cash Collateral Account at such
times and in such amounts as provided in Section 2.05(i) of the Credit
Agreement. Each Loan Party hereby irrevocably consents and agrees to each such
distribution. If an Event of Default shall have occurred and be continuing, the
excess of the funds in the L/C Cash Collateral Account over the Relevant
Contingent Exposure shall be retained in the L/C Cash Collateral Account and,
upon the occurrence and continuation of an Event of Default, may be withdrawn by
the Collateral Agent and applied in the manner specified in Section 5.05. If
immediately available cash on deposit in the L/C Cash Collateral Account is not
sufficient to make any distribution to a Loan Party referred to in this Section
2.07, the Collateral Agent shall cause to be liquidated as promptly as
practicable such Liquid Investments in the Cash Collateral Account designated by
such Loan Party as are required to obtain sufficient cash to make such
distribution and, notwithstanding any other provision of this Section 2.07, such
distribution shall not be made until such liquidation has taken place.


Section 2.08    Prepayment Account. All amounts required to be deposited by the
Borrower as cash collateral pursuant to Section 2.09(b)(viii) of the Credit
Agreement shall be deposited in a Securities Account (the “Prepayment Account”)
established and maintained by the Borrower at the offices of the Collateral
Agent or such other bank or other financial institution as the Borrower and the
Collateral Agent may agree, in the name and under the exclusive control of the
Collateral Agent. If the Prepayment Account is not maintained at an office of
the Collateral Agent, then forthwith upon the establishment of such account, the
Loan Party so required to make such deposit shall notify the Collateral Agent of
the location, account name and account number of such account and shall deliver
to the Collateral Agent an account control agreement with respect to such
Prepayment Account duly executed by the Borrower and the Securities Intermediary
maintaining such Prepayment Account. Any income received with respect to the
balance from time to time standing to the credit of the Prepayment Account,
including any interest or capital gains on Liquid Investments, shall remain, or
be deposited, in the Prepayment Account. All cash amounts on deposit from time
to time in the Prepayment Account, together with any Liquid Investments from
time to time deposited in or credited to the Prepayment Account, shall be under
the sole dominion and control of the


--------------------------------------------------------------------------------


Collateral Agent for the ratable benefit of the holders from time to time of the
Senior Credit Obligations and shall constitute part of the Collateral hereunder
and shall not constitute payment of the Credit Obligations until applied thereto
as hereinafter provided. The Collateral Agent shall from time to time pay to the
Administrative Agent for application to repayment of the Loans of the respective
Class as required by Section 2.09(b)(viii) of the Credit Agreement those amounts
on deposit in the Prepayment Account which are required to be applied to the
repayment of the Loans of such Class in accordance with Section 2.09(b)(viii) of
the Credit Agreement. If immediately available cash on deposit in the Prepayment
Account is not sufficient to make any distribution referred to in this Section
2.08, the Collateral Agent shall cause to be liquidated as promptly as
practicable such Liquid Investments in the Prepayment Account designated by the
Borrower as are required to obtain sufficient cash to make such distribution
and, notwithstanding any other provision of this Section 2.08, such distribution
shall not be made until such liquidation has taken place


Section 2.09    Investment of Funds in Collateral Accounts. Amounts on deposit
in the Collateral Accounts shall be invested and re-invested from time to time
in such Liquid Investments as the Borrower shall determine, which Liquid
Investments shall be held in the name and be under the control of the Collateral
Agent; provided that, if an Event of Default has occurred and is continuing, the
Collateral Agent may liquidate any such Liquid Investments and apply or cause to
be applied the proceeds thereof in the manner specified in Section 5.05. For
this purpose, “Liquid Investments” means Cash Equivalents maturing within 30
days after a Cash Equivalent is acquired by the Collateral Agent.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants that:
Section 3.01    Title to Collateral. Such Loan Party has good and sufficient
legal title to, or valid license or leasehold interests in, all of the
Collateral in which it has granted a security interest hereunder, free and clear
of any Liens other than Permitted Liens. Such Loan Party has taken all actions
necessary under the UCC to perfect its interest in any Receivables purchased by
or assigned to it, as against its assignors and creditors of its assignors.
Other than financing statements or other similar or equivalent documents or
instruments with respect to the Security Interests, Permitted Liens and Liens
securing indebtedness to be repaid with the proceeds of the initial Loans under
the Credit Agreement and in respect of which the Administrative Agent has
received pay-off letters and instruments appropriate under local Law to effect
the termination of such Liens, no financing statement, mortgage, security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect a Lien on such Collateral. No
Collateral having a value individually or collectively in excess of $2,500,000
(other than Inventory in transit not covered by a negotiable document of title
or Inventory in the possession of a carrier or similar bailee as to which the
provisions of Section 4.04 of this Agreement have been complied with) is in the
possession or control of any Person (other than a Loan Party) asserting any
claim thereto or security interest therein, except that the Collateral Agent or
its designee may have possession and/or control of Collateral as contemplated
hereby and by the other Loan Documents.


Section 3.02    Validity, Perfection and Priority of Security Interests.


(a)    The Security Interests constitute valid security interests under the UCC
securing the Finance Obligations.
(b)    When Uniform Commercial Code financing statements stating that the same
covers “all assets of the Debtor,” “all personal property of the Debtor” or
words of similar import or containing the description of Collateral set forth on
Exhibit C hereto shall have been filed in the offices specified in Schedule 4.01
hereto, the Security Interests will constitute perfected security interests in
all right, title and interest of such Loan Party in the Collateral to the extent
that a security interest therein may be perfected by filing pursuant to the UCC,
prior to all other Liens and rights of others therein except for Permitted
Liens.


--------------------------------------------------------------------------------


(c)    When each Patent and Trademark Agreement has been filed with the United
States Patent and Trademark Office and each Copyright Agreement has been filed
with the United States Copyright Office, the Security Interests will constitute
perfected security interests in all right, title and interest of such Loan Party
in the Recordable Intellectual Property therein described to the extent that a
security interest therein may be perfected by such filing pursuant to applicable
Law, prior to all other Liens and rights of others therein except for Permitted
Liens.
(d)    So long as such Loan Party is in compliance with the provisions of
Section 4.13, the Security Interests shall constitute perfected security
interests in all right, title and interest of such Loan Party in all electronic
Chattel Paper, prior to all other Liens other than Permitted Liens and rights of
others therein.
Section 3.03    Fair Labor Standards Act. All of such Loan Party’s Inventory has
or will have been produced in compliance with the applicable requirements of the
Fair Labor Standards Act, as amended from time to time, or any successor
statute, and regulations promulgated thereunder.


Section 3.04    No Consents. No consent of any other Person (including, without
limitation, any stockholder or creditor of such Loan Party or any of its
Subsidiaries) and no order, material consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
Governmental Authority is required to be obtained by such Loan Party in
connection with the execution, delivery or performance of this Agreement, or in
connection with the exercise of the rights and remedies of the Collateral Agent
pursuant to this Agreement, except (i) as may be required to perfect (as
described in Schedule 4.01 hereto) and maintain the perfection of the security
interests created hereby, (ii) with respect to vehicles represented by a
certificate of title, (iii) with respect to Receivables subject to the Federal
Assignment of Claims Act or (iv) in connection with the disposition of the
Collateral by Laws affecting the offering and sale of securities generally or as
described in Schedule 5.03 to the Credit Agreement; provided, however, that (i)
the registration of Copyrights in the United States Copyright Office may be
required to obtain a security interest therein that is effective against
subsequent transferees under United States Federal copyright Law and (ii) to the
extent that recordation of the Security Interest in favor of the Collateral
Agent in the United States Patent and Trademark Office or the United States
Copyright Office is necessary to perfect such Security Interest or to render
such Security Interest effective against subsequent third parties, such
recordations will not have been made with respect to the items that are not
Recordable Intellectual Property.


ARTICLE IV
COVENANTS


Each Loan Party covenants and agrees that until the payment in full of all
Finance Obligations (other than contingent indemnification obligations) and
until there is no commitment by any Finance Party to make further advances,
incur obligations or otherwise give value, such Loan Party will comply with the
following:
Section 4.01    Delivery of Perfection Certificate; Initial Perfection and
Delivery of Search Reports. On or prior to the Closing Date, such Loan Party
shall (i) deliver the Perfection Certificate to the Collateral Agent and (ii)
authorize all filings and recordings specified in Schedule 4.01 hereto to be
completed. The information set forth in the Perfection Certificate shall be
correct and complete as of the Closing Date.


Section 4.02    Change of Name, Identity, Structure or Location; Subjection to
Other Security Agreements. Such Loan Party will not change its name,
organizational structure, location (determined as provided in Section 9-307 of
the UCC), identity, organizational identification number or chief executive
office in any manner, and shall not become bound, as provided in Section
9-203(d) of the UCC, by a security agreement entered into by another Person, in
each case, unless it shall have given the Collateral Agent not less than 20
days’ prior notice thereof. Such Loan Party shall not in any event change the
location of any Collateral or its name, organizational structure or location
(determined as provided in Section 9-307 of the UCC), or become bound, as
provided in Section 9-203(d) of the UCC, by a security agreement entered into by
another Person, if such change would cause the Security Interest in favor of the
Collateral Agent in any Collateral to lapse or cease to be perfected unless such


--------------------------------------------------------------------------------


Loan Party has taken on or before the date of lapse all actions necessary to
ensure that such Security Interest in the Collateral does not lapse or cease to
be perfected.


Section 4.03    Further Actions. Such Loan Party will, from time to time at its
expense and in such manner and form as the Collateral Agent may reasonably
request, execute, deliver, file and record or authorize the recording of any
financing statement, specific assignment, instrument, document, agreement or
other paper and take any other action (including, without limitation, any
filings of financing or continuation statements under the Uniform Commercial
Code and any filings with the United States Patent and Trademark Office and the
United States Copyright Office) that from time to time may be necessary or
advisable under the UCC or with respect to Recordable Intellectual Property, or
that the Collateral Agent may request, in order to create, preserve, perfect or
maintain the Security Interest or to enable the Collateral Agent and the Finance
Parties to exercise and enforce any of its rights, powers and remedies created
hereunder or under applicable Law with respect to any of the Collateral. Such
Loan Party shall maintain the Security Interests as a first priority Lien
(subject only to Permitted Liens) and shall defend such security interests and
such priority against the claims and demands of all Persons to the extent
adverse to such Loan Party’s ownership rights or otherwise inconsistent with
this Agreement or the other Loan Documents. To the extent permitted by
applicable Law, such Loan Party hereby authorizes the Collateral Agent to file,
in the name of such Loan Party or otherwise and without separate authorization
or authentication of such Loan Party appearing thereon, such Uniform Commercial
Code financing statements or continuation statements as the Collateral Agent in
its sole discretion may deem necessary or reasonably appropriate to further
perfect or maintain the perfection of the Security Interest in favor of the
Collateral Agent. Such Loan Party hereby authorizes the Collateral Agent to file
financing and continuation statements describing as the Collateral covered
thereby “all of the debtor’s personal property and assets” or words to similar
effect, notwithstanding that such description may be broader in scope than the
Collateral described in this Agreement. Such Loan Party agrees that, except to
the extent that any filing office requires otherwise, a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. The Loan Parties shall pay the costs of,
or incidental to, any recording or filing of any financing or continuation
statements or other assignment documents concerning the Collateral.


Section 4.04    Collateral in Possession of Other Persons. If any of such Loan
Party’s Collateral having a value individually or collectively in excess of
$2,500,000 is at any time in the possession or control of any warehouseman,
vendor, bailee or any agents or processors of any Loan Party, such Loan Party
shall (i) notify such warehouseman, vendor, bailee, agent or processor of the
Security Interest created hereby, (ii) instruct such warehouseman, vendor,
bailee, agent or processor to hold all such Collateral for the Collateral
Agent’s account and subject to the Collateral Agent’s instructions, (iii) use
commercially reasonable efforts (without incurring material obligations or
foregoing material rights) to cause such warehouseman, vendor, bailee, agent or
processor to authenticate a record acknowledging that it holds possession of
such Collateral for the benefit of the Collateral Agent and (iv) make such
authenticated record available to the Collateral Agent. Such Loan Party agrees
that if any warehouse receipt or receipt in the nature of a warehouse receipt is
issued with respect to any of its Inventory, such warehouse receipt or receipt
in the nature thereof shall not be “negotiable” (as such term is used in Section
7-104 of the Uniform Commercial Code as in effect in any relevant jurisdiction
or under other relevant Law).


Section 4.05    Books and Records. Such Loan Party shall keep full and accurate,
in all material respects, books and records relating to the Collateral,
including, but not limited to, the originals of all documentation with respect
thereto, records of all payments received, all credits granted thereon, all
merchandise returned and all other dealings therewith, and such Loan Party will
make the same available to the Collateral Agent for inspection in accordance
with Section 6.10 of the Credit Agreement, at such Loan Party’s own cost and
expense, at any time during normal business hours. Upon direction by the
Collateral Agent, such Loan Party shall stamp or otherwise mark such books and
records in such manner as the Collateral Agent may reasonably require in order
to reflect the Security Interest.


Section 4.06    Delivery of Instruments, Etc. Such Loan Party will immediately
deliver each Instrument and each Certificated Security constituting Collateral
or, with respect to any Certificated Security, constituting Pledged Collateral
(as defined in the Pledge Agreement) (other than (i) promissory notes having
individually a face value not in excess of $500,000, (ii) Cash Equivalents held
in a Deposit Account or a Securities


--------------------------------------------------------------------------------


Account; (iii) Instruments or Certificated Securities received in connection
with bankruptcy or reorganization of suppliers and customers and in settlement
of delinquent obligations of, and other disputes with, customers and suppliers
in the ordinary course of business having individually a face amount of less
than $500,000 in the case of Instruments or Certificated Securities subject to
this clause (iii); and (iv) Certificated Securities of Immaterial Subsidiaries
(the Instruments and Certificated Securities described in clauses (i), (ii),
(iii) and (iv) above constituting “Excepted Instruments”)) to the Collateral
Agent, appropriately indorsed to the Collateral Agent; provided that so long as
no Event of Default shall have occurred and be continuing, and except as
required by any other Loan Document, such Loan Party may (unless otherwise
provided in Section 2.05(b)) retain for collection in the ordinary course of
business any checks, drafts and other Instruments received by it in the ordinary
course of business and may retain any Collateral which it is otherwise entitled
to receive and retain pursuant to Section 5.01 of the Pledge Agreement, and the
Collateral Agent shall, promptly upon request of such Loan Party, make
appropriate arrangements for making any other Instrument or Certificated
Security pledged by such Loan Party available to it for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate to the Collateral Agent, against trust receipt or like
document).


Section 4.07    Notification to Account Debtors. Upon the occurrence and during
the continuance of any Event of Default and if so requested by the Collateral
Agent, such Loan Party will promptly notify (and such Loan Party hereby
authorizes the Collateral Agent so to notify after the occurrence and during the
continuance of any Event of Default under Section 8.01(a) or 8.01(f) of the
Credit Agreement or any other Event of Default which has resulted in the
Administrative Agent or the Collateral Agent exercising any of its rights under
Section 8.02 of the Credit Agreement) each Account Debtor in respect of any
Receivable that such Collateral has been assigned to the Collateral Agent
hereunder for the benefit of the Finance Parties, and that any payments due or
to become due in respect of such Collateral are to be made directly to the
Collateral Agent or its designee in accordance with Section 2.05 hereof.


Section 4.08    Disposition of Collateral. Such Loan Party will not sell, lease,
exchange, license, assign or otherwise dispose of, or grant any option with
respect to, any Collateral or create or suffer to exist any Lien (other than the
Security Interests and other Permitted Liens) on any Collateral.


Section 4.09    Insurance. Prior to the Closing Date, such Loan Party will cause
the Collateral Agent to be named as an insured party and loss payee, effective
at all times on and after the Closing Date, on each insurance policy covering
risks relating to any of its Inventory and Equipment. Each such insurance policy
shall include effective waivers by the insurer of all claims for insurance
premiums against the Collateral Agent and any Finance Party, provide for
coverage to the Collateral Agent for the benefit of the Finance Parties
regardless of the breach by such Loan Party of any warranty or representation
made therein, not be subject to co-insurance, provide that all insurance
proceeds in excess of $10,000,000 per claim shall be adjusted with and payable
to the Applicable Collateral Agent (for payment to the Administrative Agent for
application as required by Section 2.09(b) of the Credit Agreement, if then in
effect, or otherwise as contemplated by the other Loan Documents) and provide
that no cancellation, termination or material modification thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of notice
thereof. Such Loan Party hereby appoints the Collateral Agent as its
attorney-in-fact, effective during the continuance of an Event of Default, to
make proof of loss, claims for insurance and adjustments with insurers, and to
execute or endorse all documents, checks or drafts in connection with payments
made as a result of any insurance policies.


Such Loan Party assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Loan Party to pay the Senior
Credit Obligations shall in no way be affected or diminished by reason of the
fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Loan Party.
Section 4.10    Information Regarding Collateral. Such Loan Party will, promptly
upon request, provide to the Collateral Agent all information and evidence it
may reasonably request concerning the Collateral to enable the Collateral Agent
to enforce the provisions of this Agreement.




--------------------------------------------------------------------------------


Section 4.11    Covenants Regarding Intellectual Property. Except in respect of
subparagraphs (a), (b), (c), (e) and (f) below where the failure to do so could
not reasonably be expected to have a Material Adverse Effect:
(a)    Such Loan Party (either itself or through licensees) will, for each
Patent, not do any act, or omit to do any act, whereby any Patent may become
invalidated or dedicated to the public (except where the Loan Party has
determined in its reasonable business judgment that such Patent is no longer
reasonably necessary to the business of the Group Company), and shall continue
to mark any products covered by a Patent with the relevant patent number or
indication that a Patent is pending as required by the patent Laws.
(b)    Such Loan Party (either itself or, if permitted by Law, through its
licensees or its sublicensees) will, for each Trademark, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity from
non-use, material alteration, naked licensing or genericide except where the
Loan Party has determined in its reasonable business judgment that such
Trademark is no longer reasonably necessary to the business of the Group
Company, (ii) maintain the quality of products and services offered under such
Trademark in a manner substantially consistent with or better than the quality
of such products and services as of the date hereof, (iii) display such
Trademark with proper notice, including notice of federal registration to the
extent permitted by applicable Law, (iv) not knowingly use or knowingly permit
the use of such Trademark in violation of any third party rights, (v) not permit
any assignment in gross of such Trademark and (vi) allow the Collateral Agent
and its designees the right, at any time and from time to time, to inspect such
Loan Party’s premises and to examine and observe such Loan Party’s books,
records and operations, including, without limitation, its quality control
processes, upon reasonable notice and at such reasonable times and as often as
may be reasonably requested (but not more frequently than twice per year unless
an Event of Default has occurred and is continuing).
(c)    Such Loan Party (either itself or through licensees) will, for each work
covered by a Copyright material to the conduct of its business, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice.
(d)    Such Loan Party shall promptly notify the Collateral Agent if it knows
that any Patent, Trademark or Copyright (or any application or registration
relating thereto) necessary in its reasonable business judgment to the conduct
of its business may become abandoned or dedicated to the public, or of any
material potential or actual adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court) regarding such Loan Party’s ownership of
any Patent, Trademark, Copyright or Software necessary in its reasonable
business judgment to the conduct of its business, its right to register the same
or to keep, use or maintain the same.
(e)    Such Loan Party will take all necessary steps to file, maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to preserve
and maintain all common Law rights in any Trademarks and each registration of
the Patents, Trademarks and Copyrights in each instance which are material to
the conduct of its business, including filing and paying fees for applications
for renewal, reissues, divisions, continuations, continuations-in-part,
affidavits of use, affidavits of incontestability and maintenance, and, unless
such Loan Party shall reasonably determine that any such action would be
commercially unreasonable, to initiate opposition, interference, reexamination
and cancellation proceedings against third parties.
(f)    If any rights to any Patent, Trademark, Copyright, Software or License
relating thereto reasonably necessary to the conduct of its business is believed
infringed, misappropriated, breached or diluted by a third party, such Loan
Party shall notify the Collateral Agent promptly after it learns thereof and
shall, unless such Loan Party shall reasonably determine that any such action
would be commercially unreasonable, promptly sue for infringement,
misappropriation, breach or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as such
Loan


--------------------------------------------------------------------------------


Party shall reasonably deem appropriate under the circumstances to protect such
Patent, Trademark, Copyright, Software or License.
(g)    Within the time period specified in Section 6.02(i) and 6.12(b) of the
Credit Agreement, each Loan Party will (i) inform the Collateral Agent of all
applications for Patents, Trademarks or Copyrights filed, acquired or
registrations issued during such fiscal quarter by such Loan Party or by any
agent, employee, licensee or delegate on its behalf with the United States
Patent and Trademark Office or the United States Copyright Office or any office
or agency in any political subdivision of the United States or in any other
country or any political subdivision thereof and (ii) upon request of the
Collateral Agent, execute any and all agreements, instruments, documents and
papers as the Collateral Agent may request to evidence the Security Interests in
such application, any resulting Patent, Trademark or Copyright and the goodwill
or accounts and general intangibles of such Loan Party relating thereto or
represented thereby, and such Loan Party hereby appoints the Collateral Agent
its attorney-in-fact to execute and file such writings for the foregoing
purposes.
(h)    As to all material Licenses (excluding non-exclusive Licenses of
Software) entered into after the date hereof with any third party licensor, such
Loan Party will use commercially reasonable and good faith efforts to obtain all
requisite consents or approvals by the licensor to effect the assignment of all
of such Loan Party’s right, title and interest thereunder to the Collateral
Agent or its designee and to effect the sub-license contemplated under Section
5.03(e) upon and during the continuance of an Event of Default, and such Loan
Party shall provide prompt written notice to the Collateral Agent upon failure
to obtain any such consent or approval.
(i)    Such Loan Party shall take all actions (and cause all other Persons,
including licensees, to the extent such other Persons are subject to its
control) which are necessary or reasonably advisable to protect, preserve and
maintain the validity, priority, perfection or enforcement of the rights granted
to the Collateral Agent under this Agreement and give the Collateral Agent
prompt written notice if, after the date hereof, such Loan Party shall obtain
rights to any Trademarks, Patents or Copyrights (subject to the time periods
specified in Section 4.11(g), as applicable), or enter into any new license
agreements regarding any of the foregoing, and such Loan Party hereby agrees
that the provisions of this Agreement shall automatically apply thereto except
were prohibited thereby pursuant to a valid and enforceable restriction or Law.
Such Loan Party will use commercially reasonable efforts so as not to permit the
inclusion in any contract or agreement governing or relating to any Trademarks,
Patents or Copyrights obtained after the date hereof or any license agreements
entered into after the date hereof relating to any of the foregoing of any
provisions that could or might in any way impair or prevent the creation of a
security interest in, or the assignment of, such Loan Party’s rights and
interests therein, as contemplated by Sections 2.01 and 2.02. Such Loan Party
will, upon request of the Collateral Agent, execute any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Security Interest hereunder in any Patent, Trademark or Copyright
(or application therefor) and the goodwill or accounts and general intangibles
of such Loan Party relating thereto or represented thereby, and such Loan Party
hereby appoints the Collateral Agent its attorney-in-fact to execute and file
such writings for the foregoing purposes.
Section 4.12    Deposit Accounts and Securities Accounts. No Loan Party shall
grant Control of any Deposit Account or Securities Account to any person other
than the Collateral Agent other than control agreements granted pursuant to
liens permitted under clauses (iii), (iv), (v), (viii), (x), (xvi), (xxi) and
(xxii) of Section 7.02 of the Credit Agreement.


Section 4.13    Electronic Chattel Paper. Such Loan Party shall create, store
and otherwise maintain all records comprising electronic Chattel Paper in a
manner such that: (i) a single authoritative copy of each such record exists
which is unique, identifiable and, except as provided in clause (iv) below,
unalterable, (ii) the authoritative copy of each such record shall identify the
Collateral Agents as assignees thereof, (iii) the authoritative copy of each
such record is communicated to and maintained by the Applicable Collateral Agent
or its designee, (iv)


--------------------------------------------------------------------------------


copies or revisions that add or change any assignees of such record can be made
only with the participation of the Applicable Collateral Agent, (v) each copy
(other than the authoritative copy) of such record is readily identifiable as a
copy and (vi) any revision of the authoritative copy of such record is readily
identifiable as an authorized or unauthorized revision.


Section 4.14    Claims. In the event any Claim constituting a commercial tort
claim in excess of $2,500,000 arises or otherwise becomes known after the date
hereof, the applicable Loan Party will deliver to the Collateral Agent a
supplement to Schedule 1.01A hereto describing such Claim and expressly
subjecting such Claim, all Judgments and/or Settlements with respect thereto and
all Proceeds thereof to the Security Interest hereunder.


ARTICLE V
GENERAL AUTHORITY; REMEDIES


Section 5.01    General Authority. Until this Agreement is terminated in
accordance with Section 7.11, each Loan Party hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof as its true and lawful
attorney-in-fact, with full power of substitution, in the name of such Loan
Party, the Collateral Agent, the Finance Parties or otherwise, for the sole use
and benefit of the Collateral Agent and the Finance Parties, but at such Loan
Party’s expense, to the extent permitted by Law, to exercise at any time and
from time to time while an Event of Default has occurred and is continuing all
or any of the following powers with respect to all or any of the Collateral;
such power, being coupled with an interest, is irrevocable for the term hereof:


(i)    to take any and all reasonably appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to carry out
the terms of this Agreement;
(ii)    to receive, take, indorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by such Loan Party as, or in connection with,
Collateral;
(iii)    to accelerate any Receivable which may be accelerated in accordance
with its terms, and to otherwise demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due on or by virtue of any
Collateral;
(iv)    to commence, settle, compromise, compound, prosecute, defend or adjust
any Claim, suit, action or proceeding with respect to, or in connection with,
the Collateral;
(v)    to sell, transfer, assign or otherwise deal in or with the Collateral or
the Proceeds or avails thereof, including, without limitation, for the
implementation of any assignment, lease, License, sublicense, grant of option,
sale or other disposition of any Patent, Trademark, Copyright or Software or any
action related thereto, as fully and effectually as if the Collateral Agent were
the absolute owner thereof;
(vi)    to extend the time of payment of any or all of the Collateral and to
make any allowance and other adjustments with respect thereto; and
(vii)    to do, at its option, but at the expense of the Loan Parties, at any
time or from time to time, all acts and things which the Collateral Agent deems
reasonably necessary to protect or preserve the Collateral and to realize upon
the Collateral.
Section 5.02    Authority of the Collateral Agent. Each Loan Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by it or the exercise or non-exercise
by the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Finance


--------------------------------------------------------------------------------


Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Loan Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the other Finance Parties with
full and valid authority so to act or refrain from acting, and no Loan Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.


Section 5.03    Remedies upon Event of Default.
(a)    If any Event of Default has occurred and is continuing, the Collateral
Agent, upon being instructed to do so by the Required Lenders, may, in addition
to all other rights and remedies granted to it in this Agreement and in any
other agreement securing, evidencing or relating to the Finance Obligations: (i)
exercise on behalf of the Finance Parties all rights and remedies of a secured
party under the UCC (whether or not in effect in the jurisdiction where such
rights are exercised) and, in addition, (ii) without demand of performance or
other demand or notice of any kind (except as herein provided or as may be
required by mandatory provisions of Law) to or upon any Loan Party or any other
Person (all of which demands and/or notices are hereby waived by each Loan
Party), (A) withdraw all cash and Liquid Investments in the Collateral Accounts
and apply such cash and Liquid Investments and other cash, if any, then held by
it as Collateral as specified in Section 5.05, (B) withdraw all amounts on
deposit in or credited to any Deposit Account or Securities Account and apply
all such funds as specified in Section 5.05 and (C) if there shall be no such
cash, Liquid Investments or other amounts or if such cash, Liquid Investments
and other amounts shall be insufficient to pay all the Finance Obligations in
full or cannot be so applied for any reason or if the Collateral Agent
determines to do so, collect, receive, appropriate and realize upon the
Collateral and/or sell, assign, give an option or options to purchase or
otherwise dispose of and deliver the Collateral (or contract to do so) or any
part thereof at public or private sale, at any office of the Collateral Agent or
elsewhere in such manner as is commercially reasonable and as the Collateral
Agent may deem best, for cash, on credit or for future delivery, without
assumption of any credit risk and at such price or prices as the Collateral
Agent may deem reasonably satisfactory.
(b)    If any Event of Default has occurred and is continuing, the Collateral
Agent shall give each Loan Party not less than 10 days’ prior notice of the time
and place of any sale or other intended disposition of any of the Collateral,
except any Collateral which is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Any such notice
shall (i) in the case of a public sale, state the time and place fixed for such
sale, (ii) in the case of a private sale, state the day after which such sale
may be consummated, (iii) contain the information specified in Section 9-613 of
the UCC, (iv) be authenticated and (v) be sent to the parties required to be
notified pursuant to Section 9-611(c) of the UCC; provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of Law under the UCC. The Collateral Agent and each Loan Party
agree that such notice constitutes reasonable notification within the meaning of
Section 9-611 of the UCC. Except as otherwise provided herein, each Loan Party
hereby waives, to the extent permitted by applicable Law, notice and judicial
hearing in connection with the Collateral Agent’s taking possession or
disposition of any of the Collateral.
(c)    The Collateral Agent or any Finance Party may be the purchaser of any or
all of the Collateral so sold at any public sale (or, if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations, at any private sale).
Each Loan Party will execute and deliver such documents and take such other
action as the Collateral Agent deems necessary or reasonably advisable in order
that any such sale may be made in compliance with Law. Upon any such sale, the
Collateral Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix in the notice of such sale. At any such sale, the Collateral may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
determine. The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned without further notice. In the case of any sale of all or any part of
the Collateral on credit or for future delivery, the


--------------------------------------------------------------------------------


Collateral so sold may be retained by the Collateral Agent until the selling
price is paid by the purchaser thereof, but the Collateral Agent shall not incur
any liability in the case of the failure of such purchaser to take up and pay
for the Collateral so sold and, in the case of any such failure, such Collateral
may again be sold upon like notice.
(d)    For the purpose of enforcing any and all rights and remedies under this
Agreement, the Collateral Agent may, if any Event of Default has occurred and is
continuing, (i) require each Loan Party to, and each Loan Party agrees that it
will, at its expense and upon the request of the Collateral Agent, forthwith
assemble, store and keep all or any part of the Collateral as directed by the
Collateral Agent and make it available at a place designated by the Collateral
Agent which is, in the Collateral Agent’s opinion, reasonably convenient to the
Collateral Agent and such Loan Party, whether at the premises of such Loan Party
or otherwise, it being understood that such Loan Party’s obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to a court of equity having jurisdiction, the
Collateral Agent shall be entitled to a decree requiring specific performance by
such Loan Party of such obligation; (ii) to the extent permitted by applicable
Law, enter, with or without process of Law and without breach of the peace, any
premise where any of the Collateral is or may be located, and without charge or
liability to any Loan Party, seize and remove such Collateral from such
premises; (iii)have access to and use such Loan Party’s books and records
relating to the Collateral; and (iv) prior to the disposition of the Collateral,
store or transfer it without charge in or by means of any storage or
transportation facility owned or leased by such Loan Party, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent the Collateral Agent deems appropriate and, in connection with such
preparation and disposition, use without charge any Intellectual Property or
technical process used by such Loan Party. The Collateral Agent may also render
any or all of the Collateral unusable at any Loan Party’s premises and may
dispose of such Collateral on such premises without liability for rent or costs.
(e)    Without limiting the generality of the foregoing, if any Event of Default
has occurred and is continuing:
(i)    the Collateral Agent may, subject to the express terms of any valid and
enforceable restriction in favor of a Person who is not a Group Company that
prohibits, or requires any consent or establishes any other conditions for, an
assignment thereof, license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Patents,
Trademarks or Copyrights included in the Collateral throughout the world for
such term or terms, on such conditions and in such manner as the Collateral
Agent shall in its sole discretion determine;
(ii)    the Collateral Agent may (without assuming any obligations or liability
thereunder), at any time and from time to time, enforce (and shall have the
exclusive right to enforce) against any Licensee or sublicensee all rights and
remedies of any Loan Party in, to and under any License and take or refrain from
taking any action under any provision thereof, and each Loan Party hereby
releases the Collateral Agent and each of the Finance Parties from, and agrees
to hold the Collateral Agent and each of the Finance Parties free and harmless
from and against any claims arising out of, any lawful action so taken or
omitted to be taken with respect thereto;
(iii)    upon request by the Collateral Agent, each Loan Party will use its
commercially reasonable efforts to obtain all requisite consents or approvals by
the licensor or sublicensor of each License to effect the assignment of all of
such Loan Party’s right, title and interest thereunder to the Collateral Agent
or its designee and will execute and deliver to the Collateral Agent a power of
attorney, in form and substance reasonably satisfactory to the Collateral Agent,
for the implementation of any lease, assignment, License, sublicense, grant of
option, sale or other disposition of a Patent, Trademark or Copyright; and
(iv)    the Collateral Agent may direct any Loan Party to refrain, in which
event each such Loan Party shall refrain, from using or practicing any
Trademark, Patent or Copyright in any manner whatsoever, directly or indirectly,
and shall, if requested by the Collateral Agent, change such Loan Party’s name
to


--------------------------------------------------------------------------------


eliminate therefrom any use of any Trademark and will execute such other and
further documents as the Collateral Agent may request to further confirm this
change and transfer ownership of the Trademarks, Patents, Copyrights and
registrations and any pending applications therefor to the Collateral Agent.
(f)    In the event of any disposition following the occurrence and during the
continuance of any Event of Default of any Patent, Trademark or Copyright
pursuant to this Article V, each Loan Party shall supply its know-how and
expertise relating to the manufacture and sale of the products or services
bearing Trademarks or the products, services or works made or rendered in
connection with or under Patents, Trademarks or Copyrights, and its customer
lists and other records relating to such Patents, Trademarks or Copyrights and
to the distribution of said products, services or works, to the Collateral
Agent.
(g)    If any Event of Default has occurred and is continuing, the Collateral
Agent, instead of exercising the power of sale conferred upon it pursuant to
this Section 5.03, may proceed by a suit or suits at Law or in equity to
foreclose the Security Interest and sell the Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction, and
may in addition institute and maintain such suits and proceedings as the
Collateral Agent may deem appropriate to protect and enforce the rights vested
in it by this Agreement.
(h)    If any Event of Default has occurred and is continuing, the Collateral
Agent shall, to the extent permitted by applicable Law, without notice to any
Loan Party or any party claiming through any Loan Party, without regard to the
solvency or insolvency at such time of any Person then liable for the payment of
any of the Finance Obligations, without regard to the then value of the
Collateral and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers (who may be the Collateral Agent) of the Collateral or any part
thereof, and of the profits, revenues and other income thereof, pending such
proceedings, with such powers as the court making such appointment shall confer,
and to the entry of an order directing that the profits, revenues and other
income of the property constituting the whole or any part of the Collateral be
segregated, sequestered and impounded for the benefit of the Collateral Agent
and the Finance Parties, and each Loan Party irrevocably consents to the
appointment of such receiver or receivers and to the entry of such order.
(i)    If any Event of Default has occurred and is continuing, each Loan Party
agrees, to the extent it may lawfully do so, that it will not at any time in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, moratorium, turnover or redemption Law, or any Law
permitting it to direct the order in which the Collateral shall be sold, now or
at any time hereafter in force which may delay, prevent or otherwise affect the
performance or enforcement of this Agreement, and each Loan Party hereby waives
all benefit or advantage of all such Laws. Each Loan Party covenants that it
will not hinder, delay or impede the execution of any power granted to the
Collateral Agent, the Administrative Agent or any other Finance Party in any
Finance Document.
(j)    If any Event of Default has occurred and is continuing, each Loan Party,
to the extent it may lawfully do so, on behalf of itself and all who claim
through or under it, including, without limitation, any and all subsequent
creditors, vendees, assignees and lienors, waives and releases all rights to
demand or to have any marshalling of the Collateral upon any sale, whether made
under any power of sale granted herein or pursuant to judicial proceedings or
under any foreclosure or any enforcement of this Agreement, and consents and
agrees that all of the Collateral may at any such sale be offered and sold as an
entirety.
(k)    If any Event of Default has occurred and is continuing, each Loan Party
waives, to the extent permitted by Law, presentment, demand, protest and any
notice of any kind (except the notices expressly required hereunder or in the
other Loan Documents) in connection with this Agreement and any action taken by
the Collateral Agent with respect to the Collateral.
Section 5.04    Limitation on Duty of Collateral Agent in Respect of Collateral.
Beyond the exercise


--------------------------------------------------------------------------------


of reasonable care in the custody thereof, neither the Collateral Agent nor any
Finance Party shall have any duty to exercise any rights or take any steps to
preserve the rights of any Loan Party in the Collateral in its or their
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto, nor shall the Collateral Agent or any
Finance Party be liable to any Loan Party or any other Person for failure to
meet any obligation imposed by Section 9-207 of the UCC or any successor
provision. Each Loan Party agrees that the Collateral Agent shall at no time be
required to, nor shall the Collateral Agent be liable to any Loan Party for any
failure to, account separately to any Loan Party for amounts received or applied
by the Collateral Agent from time to time in respect of the Collateral pursuant
to the terms of this Agreement. Without limiting the foregoing, the Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property, and shall not be liable or responsible for any loss or damage to any
of the Collateral, or for any diminution in the value thereof, by reason of the
act or omission of any warehouseman, carrier, forwarding agency, consignee or
other agent or bailee selected by the Collateral Agent in good faith absent
gross negligence or willful misconduct.


Section 5.05    Application of Proceeds.


(a)    Priority of Distributions. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral and any cash held in the
Collateral Accounts shall be paid over to the Administrative Agent for
application as provided in Section 8.03 of the Credit Agreement. The Collateral
Agent may make distributions hereunder in cash or in kind or, on a ratable
basis, in any combination thereof.
(b)    Distributions with Respect to Letters of Credit. Each of the Loan Parties
and the Finance Parties agrees and acknowledges that if (after all outstanding
Loans and L/C Disbursements have been paid in full) the Lenders are to receive a
distribution on account of undrawn amounts with respect to Letters of Credit
issued (or deemed issued) under the Credit Agreement, such amounts shall be
deposited in the L/C Cash Collateral Account as cash security for the repayment
of Senior Credit Obligations owing to the Lenders as such. Upon termination of
all outstanding Letters of Credit, all of such cash security shall be applied to
the remaining Senior Credit Obligations of the Lenders as such. If there remains
any excess cash security, such excess cash shall be withdrawn by the Collateral
Agent from the L/C Cash Collateral Account and distributed in accordance with
Section 5.05(a) hereof.
(c)    Reliance by Collateral Agent. For purposes of applying payments received
in accordance with this Section 5.05, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement and (ii) the
authorized representative (the “Representative”) for the Swap Creditors for a
determination (which the Administrative Agent, each Representative for any Swap
Creditor and the Finance Parties agree (or shall agree) to provide upon request
of the Collateral Agent) of the outstanding Credit Obligations and Swap
Obligations owed to the Finance Parties, and shall have no liability to any Loan
Party or any other Finance Party for actions taken in reliance on such
information except in the case of its gross negligence, bad faith or willful
misconduct. Unless it has actual knowledge (including by way of written notice
from a Swap Creditor) to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Swap Agreements are in existence.
All distributions made by the Collateral Agent pursuant to this Section shall be
presumptively correct (except in the event of manifest error, gross negligence
or willful misconduct), and the Collateral Agent shall have no duty to inquire
as to the application by the Finance Parties of any amounts distributed to them.
(d)    Deficiencies. It is understood that the Loan Parties shall remain liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral and the amount of the Finance Obligations.
ARTICLE VI
COLLATERAL AGENT


Section 6.01    Concerning the Collateral Agent. The provisions of Article IX of
the Credit Agreement shall inure to the benefit of the Collateral Agent in
respect of this Agreement and shall be binding upon all Loan


--------------------------------------------------------------------------------


Parties and all Finance Parties and upon the parties hereto in such respect. In
furtherance and not in derogation of the rights, privileges and immunities of
the Collateral Agent therein set forth:


(i)    The Collateral Agent is authorized to take all such actions as are
provided to be taken by it as Collateral Agent hereunder and all other action
reasonably incidental thereto. As to any matters not expressly provided for
herein (including, without limitation, the timing and methods of realization
upon the Collateral), the Collateral Agent shall act or refrain from acting in
accordance with written instructions from the Required Lenders or, in the
absence of such instructions or provisions, in accordance with its discretion.
(ii)    The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Security Interests in any of the Collateral,
whether impaired by operation of Law or by reason of any action or omission to
act on its part hereunder unless such action or omission constitutes gross
negligence or willful misconduct. The Collateral Agent shall have no duty to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement by any Loan Party.
Section 6.02    Appointment of Co-Collateral Agent. At any time or times, in
order to comply with any legal requirement in any jurisdiction, the Collateral
Agent may in consultation with the Borrower and, unless an Event of Default
shall have occurred and be continuing, with the consent of the Borrower (not to
be unreasonably withheld or delayed) appoint another bank or trust company or
one or more other persons, either to act as co-agent or co-agents, jointly with
the Collateral Agent, or to act as separate agent or agents on behalf of the
Finance Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and may be specified in the
instrument of appointment (which may, in the discretion of the Collateral Agent,
include provisions for the protection of such co-agent or separate agent similar
to the provisions of Section 6.01). Notwithstanding any such appointment but
only to the extent not inconsistent with such legal requirements or, in the
reasonable judgment of the Collateral Agent, not unduly burdensome to it or any
such co-agent, each Loan Party shall, so long as no Event of Default shall have
occurred and be continuing, be entitled to deal solely and directly with the
Collateral Agent rather than any such co-agent in connection with the Collateral
Agent’s rights and obligations under this Agreement.


ARTICLE VII
MISCELLANEOUS
Section 7.01    Notices.


(a)    Unless otherwise expressly provided herein, all notices, and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (b) below) electronic mail address
specified for notices: (i) in the case of any Subsidiary Guarantor, as set forth
on the signature pages hereto; (ii) in the case of Holdings, the Borrower, the
Administrative Agent or any Lender, as specified in or pursuant to Section 10.02
of the Credit Agreement; (iii) in the case of the Collateral Agent, as set forth
in the signature pages hereto; (iv) in the case of any Swap Creditor as set
forth in any applicable Swap Agreement; or (v) in the case of any party, at such
other address as shall be designated by such party in a notice to the Collateral
Agent and each other party hereto. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of: (i) actual
receipt by the intended recipient and (ii) (A) if delivered by hand or by
courier, when signed for by the intended recipient; (B) if delivered by mail,
four Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile transmission, when sent and receipt has been confirmed by
telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (b) below), when delivered. Rejection or
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall not affect the validity of notice given in
accordance with this Section.
(b)    Except as expressly provided herein or as may be agreed by the Collateral
Agent in its sole discretion, electronic mail and internet and intranet websites
may be used only to distribute routine communications,


--------------------------------------------------------------------------------


such as financial statements and other information, and to distribute Loan
Documents for execution by the parties thereto, to distribute executed Loan
Documents in Adobe PDF format and may not be used for any other purpose.
Section 7.02    No Waivers; Non-Exclusive Remedies. No failure or delay on the
part of the Collateral Agent or any Finance Party to exercise, no course of
dealing with respect to, and no delay in exercising, any right, power or
privilege under this Agreement or any other Finance Document or any other
document or agreement contemplated hereby or thereby and no course of dealing
between the Collateral Agent or any Finance Party and any of the Loan Parties
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right, power or privilege hereunder or under any Finance Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein and in the other Finance Documents are cumulative and are not
exclusive of any other remedies provided by Law. Without limiting the foregoing,
nothing in this Agreement shall impair the right of any Finance Party to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Loan Party
other than its indebtedness under the Finance Documents. Each Loan Party agrees,
to the fullest extent it may effectively do so under applicable Law, that any
holder, as to which the identity is disclosed, of a participation in a Finance
Obligation, whether or not acquired pursuant to the terms of any applicable
Finance Document, may exercise rights of set-off or counterclaim or other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Loan Party in the amount of such participation.


Section 7.03    Compensation and Expenses of the Collateral Agent;
Indemnification.


(a)    Expenses. The Loan Parties, jointly and severally, agree (i) to pay or
reimburse the Collateral Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and any amendment, waiver, consent or other modification of
the provisions hereof (whether or not the transactions contemplated hereby are
consummated), and the consummation of the transactions contemplated hereby,
including all fees, disbursements and other charges of Cahill Gordon & Reindel
LLP, counsel for the Collateral Agent, (ii) to pay or reimburse the Collateral
Agent and the other Finance Parties for all taxes which the Collateral Agent or
any Finance Party may be required to pay by reason of the security interests
granted in the Collateral (including any applicable transfer taxes) or to free
any of the Collateral from the lien thereof and (iii) to pay or reimburse each
Agent, any Representative of one or more Swap Creditors and each other Finance
Party for all reasonable costs and expenses incurred in connection with the
enforcement, attempted enforcement or preservation of any rights and remedies
under this Agreement (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Finance Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable fees and disbursements of counsel (including the
allocated charges of internal counsel); provided that the Loan Parties shall not
be required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Persons indemnified under this clause (iii) unless, in the
written opinion of outside counsel reasonably satisfactory to the Loan Parties
and the Collateral Agent, representation of all such indemnified persons would
be inappropriate due to the existence of an actual or potential conflict of
interest. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Agent and the costs of
independent public accountants and other outside experts retained by or on
behalf of the Agents and the Finance Parties. The agreements in this Section
7.03(a) shall survive the termination of the Commitments and Swap Agreements and
repayment of all Finance Obligations.
(b)    Protection of Collateral. If any Loan Party fails to comply with the
provisions of any Finance Document, such that the value of any Collateral or the
validity, perfection, rank or value of the Security Interest is thereby
diminished or potentially diminished or put at risk, the Collateral Agent may,
but shall not be required to, effect such compliance on behalf of such Loan
Party, and the Loan Parties shall reimburse the Collateral Agent for the
out-of-pocket costs thereof within 10 Business Days of demand. All insurance
expenses and all expenses of protecting, storing, warehousing, appraising,
handling, maintaining and shipping the Collateral, any and all excise, property,
sales and use taxes imposed by any state, federal or local authority on any of
the Collateral, or in respect of periodic appraisals and inspections of the
Collateral, or in respect of the sale or other disposition thereof shall be


--------------------------------------------------------------------------------


borne and paid by the Loan Parties. If any Loan Party fails to promptly pay any
portion thereof when due, the Collateral Agent may, at its option, but shall not
be required to, pay the same and charge the Loan Parties’ account therefor, and
the Loan Parties agree to reimburse the Collateral Agent therefor on demand. All
sums so paid or incurred by the Collateral Agent for any of the foregoing and
any and all other sums for which any Loan Party may become liable hereunder and
all costs and expenses (including attorneys’ fees, legal expenses and court
costs) reasonably incurred by the Collateral Agent in enforcing or protecting
the Security Interest or any of its rights or remedies under this Agreement,
shall, together with interest thereon until paid at the rate applicable to
Revolving Base Rate Loans plus 2%, be additional Finance Obligations hereunder.
(c)    Indemnification. Each Loan Party, jointly and severally, agrees to
indemnify, save and hold harmless the Collateral Agent, the Representative, each
other Finance Party and their respective Affiliates, directors, officers,
employees, counsel, advisors, agents, controlling persons and other
representatives and the successors and permitted assignees of the foregoing
(collectively, the “Indemnitees”) from and against: (i) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Finance Obligations and the resignation or removal of
any Agent or Representative or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or in any way relating to or
arising out of the manufacture, ownership, ordering, purchasing, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition or use of the Collateral (including, without
limitation, latent or other defects, whether or not discoverable), the violation
of the Laws of any country, state or other Governmental Authority, or any tort
(including, without limitation, any claims, arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage) or contract claim;
(ii) any administrative or investigative proceeding by any Governmental
Authority arising out of or related to a claim, demand, action or cause of
action described in clause (i) above; and (iii) any and all liabilities
(including liabilities under indemnities), losses, costs or expenses (including
fees and disbursements of counsel) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action or cause of
action or proceeding, or as a result of the preparation of any defense in
connection with any foregoing claim, demand, action or cause of action or
proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action or cause of action, or proceeding; provided that no
Indemnitee shall be entitled to indemnification for any claim to the extent such
claim is determined by a court of competent jurisdiction in a final
non-appealable judgment to have been caused by its own gross negligence or
willful misconduct; and provided further that the Loan Parties shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnities unless, in the written opinion of outside
counsel reasonably satisfactory to the Loan Parties and the Collateral Agent,
representation of all such Indemnitees would be inappropriate due to the
existence of an actual or potential conflict of interest. In the case of an
action, claim, investigation, litigation or other proceeding to which the
indemnity in this Section 7.03(c) applies, such indemnity shall be effective
whether or not such action, claim, investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders, Affliates or creditors
or any other third person or an Indemnitee or any other Person or any Indemnitee
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. Without prejudice to the survival of any other agreement
of the Loan Parties hereunder and under the other Finance Documents, the
agreements and obligations of the Loan Parties contained in this Section 7.03(c)
shall survive the repayment of the Loans, L/C Obligations and other obligations
under the Finance Documents and the termination of the Commitments. Any amounts
paid by any Indemnitee as to which such Indemnitee has a right to reimbursement
hereunder shall constitute Finance Obligations.
(d)    Contribution. If and to the extent that the obligations of any Loan Party
under this Section 7.03 are unenforceable for any reason, each Loan Party hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable Law.
Section 7.04    Enforcement. The Finance Parties agree that this Agreement may
be enforced only by the action of the Collateral Agent, acting upon the
instructions of the Required Lenders (or, after the date on which all Senior
Credit Obligations (other than contingent indemnification obligations) have been
paid in full and all Commitments with respect thereto terminated, the holders of
at least 51% of the outstanding Swap Obligations) and


--------------------------------------------------------------------------------


that no other Finance Party shall have any right individually to seek to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent or the holders of at least 51% of the outstanding Swap
Obligations and Cash Management Obligations, as the case may be, for the benefit
of the Finance Parties upon the terms of this Agreement and the other Finance
Documents.


Section 7.05    Amendments and Waivers. Any provision of this Agreement may be
amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Loan Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Loan Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Loan Party other than the Loan Party so added or released and it being further
understood and agreed that any supplement to Schedule 1.01A delivered pursuant
to Section 4.14 shall not require the consent of any Loan Party) and the
Collateral Agent (with the consent of the Required Lenders or, to the extent
required by Section 10.01 of the Credit Agreement, all or such lesser amount of
the Lenders as may be specified therein), at all times prior to the time on
which all Senior Credit Obligations have been paid in full (other than
contingent indemnification obligations) and all Commitments with respect thereto
have been terminated; provided, however, that no such amendment, change,
discharge, termination or waiver shall be made to Section 5.05 hereof or this
Section 7.05 without the consent of each Senior Credit Party adversely affected
thereby.


Section 7.06    Successors and Assigns. This Agreement shall be binding upon
each of the parties hereto and inure to the benefit of the Collateral Agent and
the Finance Parties and their respective successors and permitted assigns. In
the event of an assignment of all or any of the Finance Obligations, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. No Loan Party shall assign or delegate any
of its rights and duties hereunder without the prior written consent of the
Required Lenders or all of the Lenders as provided in Section 10.01 of the
Credit Agreement.


Section 7.07    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES
PROVIDED BY THE LAWS OF ANY JURISDICTIONS OTHER THAN NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTIONS.


Section 7.08    Limitation of Law; Severability.


(i)    All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.
(ii)    If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the Finance Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible, and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provisions in any other jurisdiction.
Section 7.09    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective with respect to each Loan Party when the
Collateral Agent shall receive counterparts hereof executed by itself and such
Loan Party.


--------------------------------------------------------------------------------


Section 7.10    Additional Loan Parties. It is understood and agreed that any
Subsidiary of Holdings that is required by any Loan Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Loan Party hereunder with the same force and effect as if originally named as a
Loan Party hereunder by executing an instrument of accession or joinder
satisfactory in form and substance to the Collateral Agent and delivering the
same to the Collateral Agent. Concurrently with the execution and delivery of
such instrument, such Subsidiary shall take all such actions and deliver to the
Collateral Agent all such documents and agreements as such Subsidiary would have
been required to deliver to the Collateral Agent on or prior to the date of this
Agreement had such Subsidiary been a party hereto on the date of this Agreement.
Such additional materials shall include, among other things, supplements to
Schedules 1.01A, 1.01B, 3.05 and 4.01 hereto (which Schedules shall thereupon
automatically be amended and supplemented to include all information contained
in such supplements) such that, after giving effect to the joinder of such
Subsidiary, each of Schedules 1.01A, 1.01B, 3.05 and 4.01 hereto is true,
complete and correct with respect to such Subsidiary as of the effective date of
such accession. The execution and delivery of any such instrument of accession
or joinder, and the amendment and supplementation of the Schedules hereto as
provided in the immediately preceding sentence, shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.


Section 7.11    Termination. Upon termination of the Commitments and payment in
full of all Senior Credit Obligations (other than contingent indemnification
obligations) and the expiration, cash collateralization in full or termination
of all Letters of Credit, the Security Interest created hereunder shall
terminate. In addition, at any time and from time to time prior to such
termination of such Security Interest, the Collateral Agent may release any of
the Collateral as contemplated by the Credit Agreement. Upon any such release of
Collateral contemplated by the immediately preceding sentence, the Collateral
Agent will, upon request by and at the expense of any Loan Party, execute and
deliver to such Loan Party such documents as such Loan Party shall reasonably
request to evidence the release of such Collateral. Any such documents shall be
without recourse to or warranty by the Collateral Agent or the Finance Parties.
The Collateral Agent shall have no liability whatsoever to any Finance Party as
a result of any release of Collateral by it as permitted by this Section 7.11.
Upon any release of Collateral pursuant to this Section 7.11, none of the
Finance Parties shall have any continuing right or interest in such Collateral
or the Proceeds thereof.


Section 7.12    Entire Agreement. This Agreement and the other Loan Documents
and, in the case of (i) the Swap Creditors, the Swap Agreements and (ii) the
Cash Management Banks, the agreements or instruments governing the Cash
Management Obligations, constitute the entire agreement and understanding among
the parties hereto and supersede any and all prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings relating to the subject matter hereof and thereof.


[Signature Pages Follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
LOAN PARTIES:    
VERIFONE INTERMEDIATE HOLDINGS, INC.
By:        
    Name:     Title:
2099 Gateway Place, Suite 600
San Jose, CA 95110-1093
Attention: Barry Zwarenstein
VERIFONE, INC.
By:        
    Name:    Title:
2099 Gateway Place, Suite 600
San Jose, CA 95110-1093
Attention:
[SUBSIDIARY GUARANTORS]


By:                            
    Name:    
Title:






--------------------------------------------------------------------------------


COLLATERAL AGENT:    JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
By:        
    Name:    Title:
[ ]






--------------------------------------------------------------------------------


Schedule 1.01A
SCHEDULE OF CLAIMS
None.


--------------------------------------------------------------------------------




Schedule 1.01B
SCHEDULE OF EXCLUDED CONTRACTS
None.








--------------------------------------------------------------------------------


Schedule 4.01
SCHEDULE OF FILINGS MADE
TO PERFECT SECURITY INTERESTS


Name of Debtor
Filing Type
Finance Document
State
Filing Office
 
VeriFone Intermediate Holdings, Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
VeriFone, Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
VeriFone Media, LLC
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
Global
Bay Mobile Technologies Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
Hypercom Corporation
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
Hypercom U.S.A., Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS







--------------------------------------------------------------------------------


Exhibit A
Form of Grant of Security Interest
in United States Patents and Trademarks
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JPMorgan Chase Bank, N.A., as Collateral Agent, (the “Grantee”), with offices
at 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603 a security interest in all
of the Assignor’s right, title and interest in, to and under the following (all
of the following items or types of property being herein collectively referred
to as the “Patent and Trademark Collateral”), whether presently existing or
hereafter arising or acquired:
(i)    each United States patent and patent application, including each Patent
and Patent Application referred to on Schedule A hereto;
(ii)    each Patent License, including each Patent License listed on Schedule A
hereto;
(iii)    each United States trademark, trademark registration and trademark
application, and all of the goodwill of the business connected with the use of,
and symbolized by, each trademark, trademark registration and trademark
application, including each Trademark, Trademark Registration and Trademark
Application referred to in Schedule B hereto, excluding in all cases any United
States intent-to-use trademark applications until and unless a Statement of Use
or an Amendment to Allege Use has been filed and accepted by the United States
Patent and Trademark Office with respect to such intent-to-use application;
(iv)    each Trademark License, whether registered or not, including each
Trademark License referred to in Schedule B hereto, and all of the goodwill of
the business connected with the use of, and symbolized by, each Trademark; and
(v)    all products and proceeds of the foregoing, including any claim by the
Grantor against third parties for past, present or future infringement of any
Patent, or past, present or future infringement or dilution of any Trademark or
Trademark registration, including any Patent or Trademark listed on Schedule A
or B hereto, or under any Patent or Trademark licensed under any Patent License
or Trademark License, including any such License listed on Schedule A or B
hereto, or for injury to the goodwill associated with any Trademark, Trademark
registration or Trademark License.
THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of December 28, 2011, as amended, modified or
supplemented from time to time (the “Security Agreement”).
THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are without prejudice to,
and are in addition to those set forth in the Security Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Agreement are deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall govern.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the _____
day of _____________, 20__.
[LOAN PARTY NAME], as Grantor
By:        
    Name:    Title:
JPMORGAN CHASE BANK, N.A., as Collateral Agent, as Grantee
By:        
    Name:








- 2 -




--------------------------------------------------------------------------------


Schedule A
PATENTS AND PATENT APPLICATIONS
Serial No. or Patent No.
Date
Issue Title
Inventor
Country
Patent Holder
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PATENT LICENSES
Licensor
Licensee
Patent Number(s)
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Schedule B
TRADEMARKS
Registration No.
Country
Issue Date
Mark
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARK APPLICATIONS
Serial No.
Country
Filing Date
Mark
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARK LICENSES
Grantor
Serial or 
Registration No.
Country
Issue or 
Filing Date
Mark
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Exhibit B
Form of Grant of Security Interest
in United States Copyrights
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JPMorgan Chase Bank, N.A., as Collateral Agent, (the “Grantee”), with offices
at 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603, a security interest in
all of the Assignor’s right, title and interest in, to and under the following
(all of the following items or types of property being herein collectively
referred to as the “Copyright Collateral”), whether presently existing or
hereafter arising or acquired:
(i)    the United States and foreign copyrights and any renewals thereof,
including each Copyright listed on Schedule A hereto;
(ii)    all other United States and foreign copyrights and any renewals thereof;
(iii)    each copyright license, including each Copyright License listed on
Schedule A hereto;
(iv)    all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental, derivative or collective work registrations and
pending applications for registrations in the United States Copyright Office;
(v)    all computer programs, web pages, computer data bases and computer
program flow diagrams, including all source codes and object codes related to
any or all of the foregoing;
(vi)    all tangible property embodying or incorporating any or all of the
foregoing; and
(vii)    all products, proceeds and related accounts of the foregoing, including
any claim by the Grantor against third parties for past, present or future
infringement
THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of December 28, 2011, as amended, modified or
supplemented from time to time (the “Security Agreement”).
THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are without prejudice to,
and are in addition to those set forth in the Security Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Assignment are deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the _____
day of _____________, 20__.
[LOAN PARTY NAME], as Grantor
By:        
    Name:    Title:
JPMORGAN CHASE BANK, N.A., as Collateral Agent, as Grantee
By:        
    Name:    Title:




























































- 2 -


--------------------------------------------------------------------------------


Schedule A
COPYRIGHTS AND COPYRIGHT APPLICATIONS
Serial No. or 
Registration No.
Country
Issue or 
Filing Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Exhibit C
Form of Description of Collateral
Description for Face of UCC-1:
All assets of the Debtor whether now owned or hereafter acquired or in which
Debtor otherwise has rights and all proceeds thereof.


